Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of October 31, 2009
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and NETLIST, INC., a Delaware corporation (“Borrower”), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank.  The
parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 


2.1                               PROMISE TO PAY.  BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
CREDIT EXTENSIONS AND ACCRUED AND UNPAID INTEREST THEREON AS AND WHEN DUE IN
ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1                     REVOLVING ADVANCES.


 

(A)                                  AVAILABILITY.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND TO DEDUCTION OF RESERVES (WITHOUT DUPLICATION
OF THE BB BLOCKED AMOUNT COMPONENT OF THE BORROWING BASE), BANK SHALL MAKE
ADVANCES NOT EXCEEDING THE AVAILABILITY AMOUNT.  AMOUNTS BORROWED HEREUNDER MAY
BE REPAID AND, PRIOR TO THE REVOLVING LINE MATURITY DATE, REBORROWED, SUBJECT TO
THE APPLICABLE TERMS AND CONDITIONS PRECEDENT HEREIN.

 

(B)                                 STREAMLINE PERIOD.  DURING OR IN RESPECT OF
CERTAIN PERIODS OF TIME AS TO WHICH THE STREAMLINE REQUIREMENTS ARE ALL MET
(EACH SUCH PERIOD, SUBJECT TO THE PROVISIONS OF THIS SECTION 2.1.1(B), A
“STREAMLINE PERIOD”): (I) BORROWER’S REPORTING REQUIREMENTS SHALL BE REDUCED,
(II) CERTAIN PROCEEDS SHALL BE DEPOSITED IN BORROWER’S OPERATING
ACCOUNT(S) INSTEAD OF BEING APPLIED TO THE ADVANCES; (III) THE INTEREST RATE
APPLICABLE TO OUTSTANDING ADVANCES SHALL BE LOWER; AND (IV) NO COLLATERAL
HANDLING FEE SHALL BE PAYABLE; IN EACH CASE, AS SET FORTH IN OTHER PROVISIONS OF
THIS AGREEMENT.  SUCH A STREAMLINE PERIOD SHALL BE DEEMED TO BE IN EFFECT AS OF
THE EFFECTIVE DATE.  IF AT ANY TIME DURING ANY STREAMLINE PERIOD THE STREAMLINE
REQUIREMENTS ARE NOT MET, UPON WRITTEN NOTICE FROM BANK TO BORROWING AGENT THE
STREAMLINE PERIOD SHALL IMMEDIATELY CEASE TO BE EFFECTIVE, AND ANY TERMS OR
CONDITIONS OF THIS AGREEMENT THAT ARE DEPENDENT UPON THE EXISTENCE OF A
STREAMLINE PERIOD WILL IMMEDIATELY REVERT TO THE RESPECTIVE TERMS AND CONDITIONS
THAT ARE TO BE IN FORCE WHEN A STREAMLINE PERIOD IS NOT IN EFFECT, WITHOUT THE
NEED FOR ANY FURTHER ACTION ON THE PART OF BANK OR BORROWER.  FURTHER, IF
FOLLOWING THE CESSATION OF A STREAMLINE PERIOD THE STREAMLINE REQUIREMENTS ARE
THEREAFTER SATISFIED FOR 30 CONSECUTIVE DAYS, BORROWING AGENT MAY ELECT TO AGAIN
PUT A STREAMLINE PERIOD INTO EFFECT (WHICH NEW STREAMLINE PERIOD SHALL COMMENCE
ON THE FIRST DAY OF THE APPLICABLE SUBSEQUENT MONTH) PURSUANT TO THE TERMS
HEREOF BY GIVING BANK AT LEAST 5 BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH
ELECTION (INCLUDING THE PROPOSED START DATE OF SUCH NEW STREAMLINE PERIOD). 
THUS, IT IS THE INTENTION OF THE PARTIES THAT BORROWER HAS THE OPPORTUNITY FOR
SUCCESSIVE STREAMLINE PERIODS TO APPLY WHEN AND TO THE EXTENT THE CONDITIONS
THERETO ARE SATISFIED.

 

(C)                                  TERMINATION; REPAYMENT.  THE REVOLVING LINE
TERMINATES ON THE REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL
ADVANCES, THE UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE
REVOLVING LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 


2.1.2                     LETTERS OF CREDIT SUBLIMIT.


 

(A)                                  SUBJECT TO THE OVERALL SUBLIMIT IN
SECTION 2.1.5 BELOW, AS PART OF THE REVOLVING LINE, BANK SHALL ISSUE OR HAVE
ISSUED LETTERS OF CREDIT DENOMINATED IN DOLLARS OR A FOREIGN CURRENCY FOR
BORROWER’S ACCOUNT. THE AGGREGATE DOLLAR EQUIVALENT AMOUNT UTILIZED FOR THE
ISSUANCE OF LETTERS OF CREDIT SHALL AT ALL TIMES REDUCE THE AMOUNT OTHERWISE
AVAILABLE FOR ADVANCES UNDER THE REVOLVING LINE. THE AGGREGATE AMOUNT AVAILABLE
TO

 

1

--------------------------------------------------------------------------------


 

BE USED FOR THE ISSUANCE OF LETTERS OF CREDIT IS TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($2,500,000) (THE “LC SUBLIMIT”), SUBJECT TO THE OVERALL
SUBLIMIT IN SECTION 2.1.5 BELOW, AND IN ADDITION MAY NOT EXCEED THE AVAILABILITY
AMOUNT.

 

(B)                                 IF, ON THE REVOLVING LINE MATURITY DATE (OR
THE EFFECTIVE DATE OF ANY TERMINATION OF THIS AGREEMENT), THERE ARE ANY
OUTSTANDING LETTERS OF CREDIT, THEN ON SUCH DATE BORROWER SHALL PROVIDE TO BANK
CASH COLLATERAL IN AN AMOUNT EQUAL TO 105% OF THE DOLLAR EQUIVALENT OF THE FACE
AMOUNT OF ALL SUCH LETTERS OF CREDIT PLUS ALL INTEREST, FEES, AND COSTS DUE OR
TO BECOME DUE IN CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS GOOD FAITH
BUSINESS JUDGMENT), TO SECURE ALL OF THE OBLIGATIONS RELATING TO SUCH LETTERS OF
CREDIT.  ALL LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO BANK
IN ITS SOLE DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF
BANK’S STANDARD APPLICATION AND LETTER OF CREDIT AGREEMENT (THE “LETTER OF
CREDIT APPLICATION”).  BORROWER AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN
CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY REQUEST.  BORROWER
FURTHER AGREES TO BE BOUND BY THE REGULATIONS AND INTERPRETATIONS OF THE ISSUER
OF ANY LETTERS OF CREDIT GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR
BY BANK’S INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S
ACCOUNT, AND BORROWER UNDERSTANDS AND AGREES THAT BANK SHALL NOT BE LIABLE FOR
ANY ERROR, NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN
FOLLOWING BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR
ANY MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.

 

(C)                                  THE OBLIGATION OF BORROWER TO IMMEDIATELY
REIMBURSE BANK FOR DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE,
UNCONDITIONAL, AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF
CREDIT APPLICATION.

 

(D)                                 BORROWER MAY REQUEST THAT BANK ISSUE A
LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE
UNDER ANY SUCH LETTER OF CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO
BORROWER OF THE DOLLAR EQUIVALENT OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES
IN CONNECTION THEREWITH SUCH AS WIRE, CABLE, SWIFT OR SIMILAR CHARGES).

 

(E)                                  TO GUARD AGAINST FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, UPON THE ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN
CURRENCY, BANK SHALL CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE
REVOLVING LINE IN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF
SUCH LETTER OF CREDIT.  THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE
ADJUSTED BY BANK FROM TIME TO TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE
RATE.  THE AVAILABILITY OF FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY
THE AMOUNT OF SUCH LETTER OF CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT
REMAINS OUTSTANDING.

 


2.1.3                     FOREIGN EXCHANGE SUBLIMIT.  SUBJECT TO THE OVERALL
SUBLIMIT IN SECTION 2.1.5 BELOW, AS PART OF THE REVOLVING LINE, BORROWER MAY
ENTER INTO FOREIGN EXCHANGE CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS TO
PURCHASE FROM OR SELL TO BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A “FX
FORWARD CONTRACT”) ON A SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD
CONTRACTS SHALL HAVE A SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER
THE CONTRACT DATE AND SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH
OUTSTANDING FX FORWARD CONTRACT (THE “FX RESERVE”). SUBJECT TO THE OVERALL
SUBLIMIT IN SECTION 2.1.5 BELOW, THE AGGREGATE AMOUNT OF FX FORWARD CONTRACTS AT
ANY ONE TIME MAY NOT EXCEED TEN (10) TIMES THE LESSER OF (A) TWO MILLION FIVE
HUNDRED THOUSAND DOLLARS ($2,500,000.00) (THE “FX SUBLIMIT”), OR (B) THE LESSER
OF THE MAXIMUM REVOLVER AMOUNT OR THE BORROWING BASE, MINUS (I) THE SUM OF ALL
OUTSTANDING PRINCIPAL AMOUNTS OF ANY ADVANCES (INCLUDING ANY AMOUNTS USED FOR
CASH MANAGEMENT SERVICES), AND MINUS (II) THE DOLLAR EQUIVALENT OF THE FACE
AMOUNT OF ANY OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED
LETTERS OF CREDIT AND ANY LETTER OF CREDIT RESERVE).  THE AMOUNT OTHERWISE
AVAILABLE FOR CREDIT EXTENSIONS UNDER THE REVOLVING LINE SHALL BE REDUCED BY AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF EACH OUTSTANDING FX FORWARD CONTRACT (THE
“FX REDUCTION AMOUNT”).  ANY AMOUNTS NEEDED TO FULLY REIMBURSE BANK FOR ANY
AMOUNTS NOT PAID BY BORROWER IN CONNECTION WITH FX FORWARD CONTRACTS WILL BE
TREATED AS ADVANCES UNDER THE REVOLVING LINE AND WILL ACCRUE INTEREST AT THE
INTEREST RATE APPLICABLE TO ADVANCES.


 


2.1.4                     CASH MANAGEMENT SERVICES SUBLIMIT.  SUBJECT TO THE
OVERALL SUBLIMIT IN SECTION 2.1.5 BELOW, BORROWER MAY USE UP TO TWO MILLION FIVE
HUNDRED THOUSAND DOLLARS ($2,500,000) (THE “CMS SUBLIMIT”) OF THE REVOLVING LINE
FOR BANK’S CASH MANAGEMENT SERVICES WHICH MAY INCLUDE MERCHANT SERVICES, DIRECT
DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND CHECK CASHING SERVICES IDENTIFIED
IN BANK’S VARIOUS CASH MANAGEMENT SERVICES AGREEMENTS (COLLECTIVELY, THE “CASH
MANAGEMENT SERVICES”).  ANY AMOUNTS BANK PAYS ON BEHALF OF BORROWER FOR ANY CASH
MANAGEMENT SERVICES AS A RESULT OF BORROWER’S FAILURE TO PAY ITS OBLIGATIONS
WITH RESPECT THERETO ON A TIMELY BASIS (AS OPPOSED TO BORROWER’S MERE
UTILIZATION OF THE CASH MANAGEMENT SERVICES PRODUCTS) WILL BE TREATED AS
ADVANCES UNDER THE REVOLVING LINE AND WILL ACCRUE INTEREST AT THE INTEREST RATE
APPLICABLE TO ADVANCES.

 

2

--------------------------------------------------------------------------------


 


2.1.5                     OVERALL AGGREGATE SUBLIMIT.  IN NO EVENT SHALL THE
TOTAL AMOUNT OF (I) ALL OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT
UNREIMBURSED LETTERS OF CREDIT AND ANY LETTER OF CREDIT RESERVE), PLUS (II) THE
FX RESERVE, PLUS (III) THE AMOUNT OF THE REVOLVING LINE UTILIZED FOR CASH
MANAGEMENT SERVICES, AT ANY TIME EXCEED TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000) IN THE AGGREGATE  (THE “OVERALL SUBLIMIT”).


 


2.2                               OVERADVANCES. . IF AT ANY TIME OR FOR ANY
REASON ANY ONE OR MORE OF THE FOLLOWING OCCURS (IN ANY SUCH CASE, AN
“OVERADVANCE”):


 


(A) THE SUM OF (I) THE OUTSTANDING PRINCIPAL AMOUNT OF ANY ADVANCES (INCLUDING
ANY AMOUNTS USED FOR CASH MANAGEMENT SERVICES), PLUS (II) THE FACE AMOUNT OF ANY
OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF
CREDIT AND ANY LETTER OF CREDIT RESERVE), PLUS (III) THE FX REDUCTION AMOUNT
EXCEEDS THE LESSER OF EITHER THE MAXIMUM REVOLVER AMOUNT  OR THE BORROWING BASE;
OR


 

(b) the aggregate face amount of outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit) under this Agreement, plus any Letter of
Credit Reserve under this Agreement, exceeds the LC Sublimit; or

 

(c) the FX Reduction Amount under this Agreement exceeds the FX Sublimit; or

 

(d) the aggregate amount of Obligations in respect of Cash Management Services
under this Agreement exceeds the CMS Sublimit;

 

(e) the sum of the aggregate face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) under this Agreement, plus
any Letter of Credit Reserve under this Agreement, plus the FX Reduction Amount
under this Agreement, plus the aggregate amount of Obligations in respect of
Cash Management Services under this Agreement, exceeds the Overall Sublimit;

 


THEN, BORROWER SHALL IMMEDIATELY PAY TO BANK IN CASH SUCH OVERADVANCE.  WITHOUT
LIMITING BORROWER’S OBLIGATION TO REPAY BANK ANY AMOUNT OF THE OVERADVANCE,
BORROWER AGREES TO PAY BANK INTEREST ON THE OUTSTANDING AMOUNT OF ANY
OVERADVANCE, ON DEMAND, AT THE DEFAULT RATE.


 


2.3                               PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.


 

(A)                                  ADVANCES.  SUBJECT TO SECTION 2.3(B), THE
PRINCIPAL AMOUNT OUTSTANDING UNDER THE REVOLVING LINE SHALL ACCRUE INTEREST AT A
PER ANNUM RATE EQUAL TO THE FOLLOWING: (I) AT ALL TIMES THAT A STREAMLINE PERIOD
IS IN EFFECT, ONE AND ONE-QUARTER OF ONE PERCENTAGE POINTS (1.25%) ABOVE THE
PRIME RATE; AND (II) AT ALL TIMES THAT A STREAMLINE PERIOD IS NOT IN EFFECT, TWO
AND ONE-QUARTER OF ONE PERCENTAGE POINTS (2.25%) ABOVE THE PRIME RATE; WHICH
INTEREST SHALL BE PAYABLE MONTHLY IN ACCORDANCE WITH SECTION 2.3(F) BELOW.

 

(B)                                 DEFAULT RATE.  IMMEDIATELY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL
BEAR INTEREST AT A RATE PER ANNUM WHICH IS FIVE PERCENTAGE POINTS (5.00%) ABOVE
THE RATE THAT IS OTHERWISE APPLICABLE THERETO (THE “DEFAULT RATE”) UNLESS BANK
OTHERWISE ELECTS FROM TIME TO TIME IN ITS SOLE DISCRETION TO IMPOSE A SMALLER
INCREASE.  FEES AND EXPENSES WHICH ARE REQUIRED TO BE PAID BY BORROWER PURSUANT
TO THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, BANK EXPENSES) BUT ARE NOT
PAID WHEN DUE SHALL BEAR INTEREST UNTIL PAID AT A RATE EQUAL TO THE HIGHEST RATE
APPLICABLE TO THE OBLIGATIONS.  PAYMENT OR ACCEPTANCE OF THE INCREASED INTEREST
RATE PROVIDED IN THIS SECTION 2.3(B) IS NOT A PERMITTED ALTERNATIVE TO TIMELY
PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT OR OTHERWISE
PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF BANK.

 

(C)                                  ADJUSTMENT TO INTEREST RATE. CHANGES TO THE
INTEREST RATE OF ANY CREDIT EXTENSION BASED ON CHANGES TO THE PRIME RATE SHALL
BE EFFECTIVE ON THE EFFECTIVE DATE OF ANY CHANGE TO THE PRIME RATE AND TO THE
EXTENT OF ANY SUCH CHANGE.

 

(D)                                 DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF
BORROWER’S DEPOSIT ACCOUNTS, INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR
PRINCIPAL AND INTEREST PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK WHEN
DUE.  THESE DEBITS SHALL NOT CONSTITUTE A SET-OFF.

 

(E)                                  MINIMUM MONTHLY INTEREST.  IN THE EVENT THE
AGGREGATE AMOUNT OF INTEREST EARNED BY BANK IN ANY MONTH (EXCLUSIVE OF ANY
COLLATERAL MONITORING FEES, UNUSED LINE FEES, OR ANY OTHER FEES AND CHARGES

 

3

--------------------------------------------------------------------------------


 

HEREUNDER) IS LESS THAN THREE THOUSAND SEVEN HUNDRED FIFTY DOLLARS ($3,750.00)
(THE “MINIMUM MONTHLY INTEREST”), BORROWER SHALL PAY BANK AN AMOUNT, PAYABLE ON
THE LAST DAY OF SUCH MONTH, IN AN AMOUNT EQUAL TO THE (I) MINIMUM MONTHLY
INTEREST MINUS (II) THE AGGREGATE AMOUNT OF ALL INTEREST EARNED BY BANK
(EXCLUSIVE OF ANY COLLATERAL MONITORING FEES, UNUSED LINE FEES, FLOAT CHARGE, OR
ANY OTHER FEES AND CHARGES HEREUNDER) IN SUCH MONTH.

 

(F)                                    PAYMENT; INTEREST COMPUTATION; FLOAT
CHARGE.  INTEREST IS PAYABLE MONTHLY ON THE LAST CALENDAR DAY OF EACH MONTH AND
SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.  IN COMPUTING INTEREST, (I) ALL PAYMENTS RECEIVED AFTER 12:00 P.M.
PACIFIC TIME ON ANY DAY SHALL BE DEEMED RECEIVED AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY, AND (II) THE DATE OF THE MAKING OF ANY CREDIT EXTENSION
SHALL BE INCLUDED AND THE DATE OF PAYMENT SHALL BE EXCLUDED; PROVIDED, HOWEVER,
THAT IF ANY CREDIT EXTENSION IS REPAID ON THE SAME DAY ON WHICH IT IS MADE, SUCH
DAY SHALL BE INCLUDED IN COMPUTING INTEREST ON SUCH CREDIT EXTENSION.  IN
ADDITION, BANK SHALL BE ENTITLED TO CHARGE BORROWER A “FLOAT” CHARGE IN AN
AMOUNT EQUAL TO THREE (3) BUSINESS DAYS INTEREST, AT THE INTEREST RATE
APPLICABLE TO THE ADVANCES WHETHER OR NOT ANY ADVANCES ARE OUTSTANDING, ON ALL
PAYMENTS RECEIVED BY BANK.  SUCH FLOAT CHARGE IS NOT INCLUDED IN INTEREST FOR
PURPOSES OF COMPUTING MINIMUM MONTHLY INTEREST (IF ANY) UNDER THIS AGREEMENT. 
THE FLOAT CHARGE FOR EACH MONTH SHALL BE PAYABLE ON THE LAST DAY OF THE MONTH. 
BANK SHALL NOT, HOWEVER, BE REQUIRED TO CREDIT BORROWER’S ACCOUNT FOR THE AMOUNT
OF ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY TO BANK IN ITS GOOD FAITH
BUSINESS JUDGMENT, AND BANK MAY CHARGE BORROWER’S DESIGNATED DEPOSIT ACCOUNT FOR
THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS RETURNED TO BANK UNPAID.

 


2.4                               FEES.  BORROWER SHALL PAY TO BANK:


 

(A)                                  COMMITMENT FEE.  A FULLY EARNED,
NON-REFUNDABLE COMMITMENT FEE OF TWENTY FIVE THOUSAND DOLLARS ($25,000.00), ON
THE EFFECTIVE DATE; AND

 

(B)                                 LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES
AND EXPENSES FOR THE ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, UPON THE ISSUANCE
OF SUCH LETTER OF CREDIT, EACH ANNIVERSARY OF THE ISSUANCE DURING THE TERM OF
SUCH LETTER OF CREDIT, AND UPON THE RENEWAL OF SUCH LETTER OF CREDIT BY BANK;
AND

 

(C)                                  [INTENTIONALLY OMITTED]

 

(D)           [INTENTIONALLY OMITTED]

 

(e)                                  Collateral Monitoring Fee.  A monthly
collateral monitoring fee of $1,500.00, payable in arrears on the last day of
each month (prorated for any partial month at the beginning and upon termination
of this Agreement); provided, however, that no such collateral monitoring fee
shall be due in respect of any month during which at all times a Streamline
Period is in effect; and

 

(F)                                    BANK EXPENSES.  ALL BANK EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES FOR DOCUMENTATION AND
NEGOTIATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS) INCURRED THROUGH AND
AFTER THE EFFECTIVE DATE, WHEN DUE (OR, IF THERE IS NO STATED DUE DATE, UPON
DEMAND BY BANK.

 


2.5                               PAYMENTS; APPLICATION OF PAYMENTS.


 

(A)                                  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE
MADE BY BORROWER UNDER ANY LOAN DOCUMENT SHALL BE MADE IN IMMEDIATELY AVAILABLE
FUNDS IN U.S. DOLLARS, WITHOUT SETOFF OR COUNTERCLAIM, BEFORE 12:00 P.M. PACIFIC
TIME ON THE DATE WHEN DUE.  PAYMENTS OF PRINCIPAL AND/OR INTEREST RECEIVED AFTER
12:00 P.M. PACIFIC TIME ARE CONSIDERED RECEIVED AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A DAY THAT IS NOT A BUSINESS
DAY, THE PAYMENT SHALL BE DUE THE NEXT BUSINESS DAY, AND ADDITIONAL FEES OR
INTEREST, AS APPLICABLE, SHALL CONTINUE TO ACCRUE UNTIL PAID.

 

(b)                                 All payments with respect to the Obligations
may be applied in such order and manner as Bank shall determine in its sole
discretion.  Borrower shall have no right to specify the order or the accounts
to which Bank shall allocate or apply any payments required to be made by
Borrower to Bank or otherwise received by Bank under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.

 

4

--------------------------------------------------------------------------------


 

3                                         CONDITIONS OF LOANS

 


3.1                               CONDITIONS PRECEDENT TO INITIAL CREDIT
EXTENSION.  BANK’S OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO
THE CONDITION PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING, WITHOUT
LIMITATION:


 

(A)                          BORROWER AND GUARANTOR SHALL HAVE DELIVERED DULY
EXECUTED ORIGINAL SIGNATURES TO THE LOAN DOCUMENTS TO WHICH IT IS A PARTY,
INCLUDING THIS AGREEMENT, THE GUARANTY, THE GUARANTOR SECURITY AGREEMENT, THE IP
SECURITY AGREEMENT, THE INTERCOMPANY SUBORDINATION AGREEMENT, AND ONE OR MORE
CONTROL AGREEMENTS RELATIVE TO ALL COLLATERAL ACCOUNTS MAINTAINED WITH ANY
AFFILIATE OF BANK;

 

(B)                                 BORROWER AND GUARANTOR SHALL HAVE DELIVERED
DULY EXECUTED ORIGINAL SIGNATURES TO ONE OR MORE CONTROL AGREEMENTS RELATIVE TO
ALL COLLATERAL ACCOUNTS MAINTAINED WITH ANY INSTITUTION (OTHER THAN BANK OR ANY
AFFILIATE OF BANK), EXCEPT TO THE EXTENT EXPRESSLY NOT REQUIRED UNDER
SECTION 6.8(B);

 

(C)                                  BORROWER SHALL HAVE DELIVERED: (I) ITS
OPERATING DOCUMENTS; AND (II) GOOD STANDING CERTIFICATES WITH RESPECT TO
BORROWER ISSUED BY THE APPLICABLE SECRETARY OF STATE -- AND, IF SEPARATE, THE
STATE TAX AUTHORITY -- OF THE JURISDICTION OF ORGANIZATION OF BORROWER AND THE
APPLICABLE SECRETARY OF STATE -- AND, IF SEPARATE, THE STATE TAX AUTHORITY OF
THE JURISDICTIONS (OTHER THAN THE APPLICABLE JURISDICTION OF ORGANIZATION OF
BORROWER) IN WHICH BORROWER’S FAILURE TO BE DULY QUALIFIED OR LICENSED WOULD
CONSTITUTE A MATERIAL ADVERSE CHANGE, IN EACH CASE, AS OF A DATE NO EARLIER THAN
THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE;

 

(D)                                 GUARANTOR SHALL HAVE DELIVERED: (I) ITS
OPERATING DOCUMENTS; AND (II) GOOD STANDING CERTIFICATES WITH RESPECT TO
GUARANTOR ISSUED BY THE APPLICABLE SECRETARY OF STATE -- AND, IF SEPARATE, THE
STATE TAX AUTHORITY -- OF THE JURISDICTION OF ORGANIZATION OF GUARANTOR AND THE
APPLICABLE SECRETARY OF STATE -- AND, IF SEPARATE, THE STATE TAX AUTHORITY OF
THE JURISDICTIONS (OTHER THAN THE APPLICABLE JURISDICTION OF ORGANIZATION OF
GUARANTOR) IN WHICH GUARANTOR’S FAILURE TO BE DULY QUALIFIED OR LICENSED WOULD
CONSTITUTE A “MATERIAL ADVERSE CHANGE” (AS SUCH TERM IS DEFINED IN THE GUARANTOR
SECURITY AGREEMENT), IN EACH CASE, AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS
PRIOR TO THE EFFECTIVE DATE;

 

(E)                                  BORROWER SHALL HAVE DELIVERED DULY EXECUTED
ORIGINAL SIGNATURES TO THE COMPLETED BORROWING RESOLUTIONS FOR BORROWER;

 

(F)                                    GUARANTOR SHALL HAVE DELIVERED DULY
EXECUTED ORIGINAL SIGNATURE(S) TO THE COMPLETED CERTIFIED RESOLUTIONS &
INCUMBENCY CERTIFICATE OF GUARANTOR;

 

(G)                                 THE PERFECTION CERTIFICATE OF BORROWER,
TOGETHER WITH THE DULY EXECUTED ORIGINAL SIGNATURES THERETO;

 

(H)                                 BORROWER SHALL HAVE DELIVERED EVIDENCE
REASONABLY SATISFACTORY TO BANK THAT THE INSURANCE POLICIES REQUIRED BY
SECTION 6.7 HEREOF ARE IN FULL FORCE AND EFFECT, TOGETHER WITH APPROPRIATE
EVIDENCE SHOWING LENDER LOSS PAYABLE AND/OR ADDITIONAL INSURED CLAUSES OR
ENDORSEMENTS IN FAVOR OF BANK;

 

(I)                                     WITH RESPECT TO BORROWER AND EACH
GUARANTOR, BANK SHALL HAVE RECEIVED CERTIFIED COPIES, DATED AS OF A RECENT DATE,
OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, REFLECTING BANK’S
FINANCING STATEMENTS FILED OF RECORD WITH RESPECT TO BANK’S LIENS, AND
ACCOMPANIED BY WRITTEN EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT
THE LIENS (OTHER THAN THE BANK’S LIENS) INDICATED IN ANY FINANCING STATEMENTS
EITHER CONSTITUTE PERMITTED LIENS OR HAVE BEEN OR, IN CONNECTION WITH THE
INITIAL CREDIT EXTENSION, WILL BE TERMINATED OR RELEASED. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BANK SHALL RECEIVE EITHER (1) EVIDENCE
(SATISFACTORY TO BANK) OF THE DUE TERMINATION OF RECORD OF, OR (2) WRITTEN
AUTHORIZATION BY THE SECURED PARTY TO TERMINATE OF RECORD, ALL FINANCING
STATEMENTS FILED AGAINST BORROWER OR GUARANTOR IN FAVOR OF WELLS FARGO,
INCLUDING (A) THAT CERTAIN UCC-1 FINANCING STATEMENT, LISTING BORROWER AS DEBTOR
AND WELLS FARGO AS SECURED PARTY, FILED WITH THE DELAWARE SECRETARY OF STATE ON
5/15/2003 AS FILE NO. 31254302, AND (B) THAT CERTAIN UCC-1 FINANCING STATEMENT,
LISTING NETLIST TECHNOLOGY TEXAS LP AS DEBTOR AND WELLS FARGO AS SECURED PARTY,
FILED WITH THE TEXAS SECRETARY OF STATE ON 1/02/2004 AS FILE NO. 04-0052779165;

 

(J)                                     THE COMPLETION OF THE INITIAL AUDIT WITH
RESULTS SATISFACTORY TO BANK IN ITS GOOD FAITH BUSINESS JUDGMENT; AND

 

5

--------------------------------------------------------------------------------


 

(K)                                  PAYMENT OF THE FEES AND BANK EXPENSES THEN
DUE AS SPECIFIED IN SECTION 2.4 HEREOF.

 


3.2                               CONDITIONS PRECEDENT TO ALL CREDIT
EXTENSIONS.  BANK’S OBLIGATIONS TO MAKE EACH CREDIT EXTENSION, INCLUDING THE
INITIAL CREDIT EXTENSION, IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


 

(A)                                  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 3.5(A), TIMELY RECEIPT OF AN EXECUTED TRANSACTION REPORT;

 

(B)                                 THE REPRESENTATIONS AND WARRANTIES IN THIS
AGREEMENT SHALL BE TRUE, ACCURATE, AND COMPLETE IN ALL MATERIAL RESPECTS ON THE
DATE OF THE TRANSACTION REPORT AND ON THE FUNDING DATE OF EACH CREDIT EXTENSION;
PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO
ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY
MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER THAT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT FROM THE CREDIT
EXTENSION.  EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND WARRANTY ON
THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT REMAIN TRUE,
ACCURATE, AND COMPLETE IN ALL MATERIAL RESPECTS; PROVIDED, HOWEVER, THAT SUCH
MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND
WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF; AND PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF SUCH DATE; AND

 

(C)                                  IN BANK’S SOLE DISCRETION, THERE HAS NOT
BEEN A MATERIAL ADVERSE CHANGE.

 


3.3                               [INTENTIONALLY OMITTED]


 


3.4                               COVENANT TO DELIVER.


 

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition precedent to any Credit Extension.  Borrower
expressly agrees that a Credit Extension made prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Bank’s sole discretion.

 


3.5                               PROCEDURES FOR BORROWING. SUBJECT TO THE PRIOR
SATISFACTION OF ALL OTHER APPLICABLE CONDITIONS TO THE MAKING OF AN ADVANCE SET
FORTH IN THIS AGREEMENT, IN ORDER FOR BORROWER TO OBTAIN AN ADVANCE (OTHER THAN
ADVANCES UNDER SECTIONS 2.1.2, 2.1.3, OR 2.1.4), BORROWER, SHALL NOTIFY BANK
(WHICH NOTICE SHALL BE IRREVOCABLE) BY ELECTRONIC MAIL, FACSIMILE, OR TELEPHONE
BY 12:00 P.M. PACIFIC TIME ON THE FUNDING DATE OF THE REQUEST FOR SUCH ADVANCE.
BORROWER MUST PROMPTLY DELIVER TO BANK BY ELECTRONIC MAIL OR FACSIMILE A
COMPLETED TRANSACTION REPORT EXECUTED BY A RESPONSIBLE OFFICER OR HIS OR HER
DESIGNEE.  BANK SHALL CREDIT ADVANCES TO THE DESIGNATED DEPOSIT ACCOUNT.  BANK
MAY MAKE ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM A RESPONSIBLE
OFFICER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE ADVANCES ARE
NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME DUE.  BANK MAY RELY ON ANY
TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK IN ITS GOOD FAITH BUSINESS JUDGMENT
BELIEVES IS A RESPONSIBLE OFFICER OR DESIGNEE.


 

4                                         CREATION OF SECURITY INTEREST

 


4.1                               GRANT OF SECURITY INTEREST. BORROWER HEREBY
GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE
OBLIGATIONS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES TO BANK, THE
COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR
ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF.


 


4.2                               PRIORITY OF SECURITY INTEREST.  BORROWER
REPRESENTS, WARRANTS, AND COVENANTS THAT THE SECURITY INTEREST GRANTED HEREIN IS
AND SHALL AT ALL TIMES CONTINUE TO BE A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN THE COLLATERAL (SUBJECT IN LIEN PRIORITY ONLY TO THOSE PERMITTED
LIENS THAT ARE EXPRESSLY ENTITLED TO SUCH PRIORITY OVER THE SECURITY INTERESTS
OF BANK BY OPERATION OF LAW OR BY WRITTEN SUBORDINATION AGREEMENT DULY EXECUTED
AND DELIVERED BY BANK IN FAVOR OF THE HOLDERS OF SUCH PERMITTED LIENS).  IF
BORROWER SHALL ACQUIRE A COMMERCIAL TORT CLAIM, BORROWER SHALL PROMPTLY NOTIFY
BANK IN A WRITING SIGNED BY BORROWER OF THE GENERAL DETAILS THEREOF AND GRANT TO
BANK IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF,
ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BANK.

 

6

--------------------------------------------------------------------------------


 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

 


4.3                               AUTHORIZATION TO FILE FINANCING STATEMENTS. 
BORROWER HEREBY AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO
BORROWER, WITH ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S
INTEREST OR RIGHTS HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE
COLLATERAL, BY EITHER BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE
THE RIGHTS OF BANK UNDER THE CODE.   SUCH FINANCING STATEMENTS MAY INDICATE THE
COLLATERAL AS “ALL ASSETS OF THE DEBTOR” OR WORDS OF SIMILAR EFFECT, OR AS BEING
OF AN EQUAL OR LESSER SCOPE, OR WITH GREATER DETAIL, ALL IN BANK’S DISCRETION.


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1                               DUE ORGANIZATION, AUTHORIZATION; POWER AND
AUTHORITY.  BORROWER IS DULY EXISTING AND IN GOOD STANDING AS A REGISTERED
ORGANIZATION IN ITS JURISDICTION OF FORMATION AND IS QUALIFIED AND LICENSED TO
DO BUSINESS AND IS IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF
ITS BUSINESS OR ITS OWNERSHIP OF PROPERTY REQUIRES THAT IT BE QUALIFIED EXCEPT
WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS.  IN CONNECTION WITH THIS AGREEMENT,
BORROWER HAS DELIVERED TO BANK A COMPLETED CERTIFICATE, ENTITLED “PERFECTION
CERTIFICATE”.  BORROWER REPRESENTS AND WARRANTS TO BANK THAT (A) BORROWER’S
EXACT LEGAL NAME IS THAT INDICATED ON THE PERFECTION CERTIFICATE AND ON THE
SIGNATURE PAGE HEREOF; (B) BORROWER IS AN ORGANIZATION OF THE TYPE AND IS
ORGANIZED IN THE JURISDICTION SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE
PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBER OR ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE
PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S PLACE OF BUSINESS, OR,
IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S MAILING
ADDRESS (IF DIFFERENT THAN ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER (AND EACH
OF ITS PREDECESSORS) HAS NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS
JURISDICTION OF FORMATION, ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY
ORGANIZATIONAL NUMBER ASSIGNED BY ITS JURISDICTION; AND (F) ALL OTHER
INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING TO BORROWER AND
EACH OF ITS SUBSIDIARIES IS ACCURATE AND COMPLETE (IT BEING UNDERSTOOD AND
AGREED THAT BORROWER MAY FROM TIME TO TIME UPDATE CERTAIN INFORMATION IN THE
PERFECTION CERTIFICATE AFTER THE EFFECTIVE DATE TO THE EXTENT PERMITTED BY ONE
OR MORE SPECIFIC PROVISIONS IN THIS AGREEMENT).  IF BORROWER IS NOT NOW A
REGISTERED ORGANIZATION BUT LATER BECOMES ONE, BORROWER SHALL PROMPTLY NOTIFY
BANK OF SUCH OCCURRENCE AND PROVIDE BANK WITH BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBER.


 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 


5.2                               COLLATERAL.  (A) BORROWER HAS GOOD TITLE TO,
HAS RIGHTS IN, AND THE POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH
IT PURPORTS TO GRANT A LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS
EXCEPT PERMITTED LIENS. BORROWER HAS NO DEPOSIT ACCOUNT OTHER THAN THE DEPOSIT
ACCOUNTS WITH BANK AND DEPOSIT ACCOUNTS DESCRIBED IN THE PERFECTION CERTIFICATE
DELIVERED TO BANK IN CONNECTION HEREWITH OR AS DISCLOSED TO BANK PURSUANT TO
SECTION 6.8(B), OTHER THAN DEPOSIT ACCOUNTS NOT REQUIRED TO BE DISCLOSED
PURSUANT TO SECTION 6.8(B). THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF
THE ACCOUNT DEBTORS.


 


(B) THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE.  NONE OF
THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT LOCATIONS OTHER THAN AS
PROVIDED IN THE PERFECTION CERTIFICATE OR AS PERMITTED PURSUANT TO SECTION 7.2.
IN THE EVENT THAT BORROWER INTENDS TO STORE OR OTHERWISE DELIVER ANY PORTION OF
THE COLLATERAL WITH AN AGGREGATE VALUE IN EXCESS OF

 

7

--------------------------------------------------------------------------------


 


$250,000 TO ANY ONE OR MORE BAILEES, THEN BORROWER SHALL, PROMPTLY UPON BANK’S
REQUEST THEREFOR, USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO BANK A
BAILEE AGREEMENT (IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS GOOD FAITH
BUSINESS JUDGMENT) DULY EXECUTED BY SUCH BAILEE. IN THE EVENT THAT BANK REQUESTS
SUCH A BAILEE AGREEMENT AND BORROWER USES SUCH EFFORTS BUT DOES NOT SUCCEED IN
DELIVERING SUCH A BAILEE AGREEMENT, BANK MAY (IN ITS GOOD FAITH BUSINESS
JUDGMENT) MAINTAIN A RESERVE WITH RESPECT TO THE COLLATERAL LOCATED WITH SUCH
BAILEE.


 


(C) WITH RESPECT TO ANY LEASED PREMISES OF BORROWER AT WHICH COLLATERAL WITH AN
AGGREGATE VALUE OF MORE THAN $250,000 IS LOCATED, BORROWER SHALL, PROMPTLY UPON
BANK’S REQUEST THEREFOR, USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO BANK
A LANDLORD AGREEMENT (IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS GOOD
FAITH BUSINESS JUDGMENT) DULY EXECUTED BY THE LESSOR OF SUCH LEASED PREMISES. IN
THE EVENT THAT BANK REQUESTS SUCH A LANDLORD AGREEMENT AND BORROWER USES SUCH
EFFORTS BUT DOES NOT SUCCEED IN DELIVERING SUCH A LANDLORD AGREEMENT, BANK MAY
(IN ITS GOOD FAITH BUSINESS JUDGMENT) MAINTAIN A RESERVE WITH RESPECT TO SUCH
LEASED PREMISES.


 


(D) ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY,
FREE FROM MATERIAL DEFECTS.


 


(E) BORROWER IS THE SOLE OWNER OF THE INTELLECTUAL PROPERTY WHICH IT OWNS OR
PURPORTS TO OWN EXCEPT FOR (A) NON-EXCLUSIVE LICENSES GRANTED TO ITS CUSTOMERS
IN THE ORDINARY COURSE OF BUSINESS, (B) OVER-THE-COUNTER SOFTWARE THAT IS
COMMERCIALLY AVAILABLE TO THE PUBLIC, AND (C) MATERIAL INTELLECTUAL PROPERTY
LICENSED TO BORROWER AND NOTED ON THE PERFECTION CERTIFICATE.  EACH PATENT WHICH
IT OWNS OR PURPORTS TO OWN AND WHICH IS MATERIAL TO BORROWER’S BUSINESS IS VALID
AND ENFORCEABLE, AND NO PART OF THE INTELLECTUAL PROPERTY WHICH BORROWER OWNS OR
PURPORTS TO OWN AND WHICH IS MATERIAL TO BORROWER’S BUSINESS HAS BEEN JUDGED
INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART.  TO THE BEST OF BORROWER’S
KNOWLEDGE, NO CLAIM HAS BEEN MADE THAT ANY PART OF THE INTELLECTUAL PROPERTY
VIOLATES THE RIGHTS OF ANY THIRD PARTY EXCEPT TO THE EXTENT SUCH CLAIM WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


 

(f) Except as noted on the Perfection Certificate, Borrower is not a party to,
nor is it bound by, any Restricted License.

 


5.3                               ACCOUNTS RECEIVABLE.


 

(a)                                  For each Account with respect to which
Advances are requested, on the date each Advance is requested and made, such
Account shall be an Eligible Account.

 

(b)                                 All statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing the
Eligible Accounts are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower’s Books are genuine and in
all respects what they purport to be.  Whether or not an Event of Default has
occurred and is continuing, Bank may notify any Account Debtor owing Borrower
money of Bank’s security interest in such funds and verify the amount of such
Eligible Account.  All sales and other transactions underlying or giving rise to
each Eligible Account shall comply in all material respects with all applicable
laws and governmental rules and regulations.  Borrower has no knowledge of any
actual or imminent Insolvency Proceeding of any Account Debtor whose accounts
are Eligible Accounts in any Transaction Report.  To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

 


5.4                               LITIGATION.  EXCEPT AS EXPRESSLY IDENTIFIED IN
THE PERFECTION CERTIFICATE, THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO
THE KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR AGAINST
BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING MORE THAN $100,000 INDIVIDUALLY,
OR $250,000 IN THE AGGREGATE.


 


5.5                               FINANCIAL STATEMENTS; FINANCIAL CONDITION. ALL
CONSOLIDATED FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES
DELIVERED TO BANK FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S
CONSOLIDATED FINANCIAL CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF
OPERATIONS AS OF THE DATE OF SUCH FINANCIAL STATEMENTS, EXCEPT THAT THAT INTERIM
FINANCIAL STATEMENTS MAY BE SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS (WHICH
WILL NOT BE MATERIAL IN THE AGGREGATE) AND NEED NOT CONTAIN FOOTNOTE DISCLOSURES
REQUIRED BY GAAP.  THERE HAS NOT BEEN ANY MATERIAL DETERIORATION IN BORROWER’S
CONSOLIDATED FINANCIAL CONDITION SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS SUBMITTED TO BANK.

 

8

--------------------------------------------------------------------------------


 


5.6                               SOLVENCY.  THE FAIR SALABLE VALUE OF
BORROWER’S ASSETS (INCLUDING GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR
VALUE OF ITS LIABILITIES; BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL
AFTER THE TRANSACTIONS IN THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS
(INCLUDING TRADE DEBTS) AS THEY MATURE.


 


5.7                               REGULATORY COMPLIANCE.  BORROWER IS NOT AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  BORROWER IS NOT ENGAGED AS ONE
OF ITS IMPORTANT ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER
REGULATIONS X, T AND U OF THE FEDERAL RESERVE BOARD OF GOVERNORS).  BORROWER HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT. 
NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS A “HOLDING COMPANY” OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY” AS EACH TERM IS DEFINED AND USED IN THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 2005.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR RULES, THE
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON ITS BUSINESS.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING,
TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER
AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS, APPROVALS AND
AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES
TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE THEIR RESPECTIVE
BUSINESSES AS CURRENTLY CONDUCTED.


 


5.8                               SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT
OWN ANY STOCK, PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR
PERMITTED INVESTMENTS.


 


5.9                               TAX RETURNS AND PAYMENTS; PENSION
CONTRIBUTIONS.  BORROWER HAS TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS,
AND BORROWER HAS TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES,
ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER.  BORROWER MAY DEFER
PAYMENT OF ANY CONTESTED TAXES (EXCEPT FOR PAYROLL TAXES AND OTHER TAX
OBLIGATIONS SUBJECT TO A FEDERAL TAX LIEN), PROVIDED THAT BORROWER (A) IN GOOD
FAITH CONTESTS ITS OBLIGATION TO PAY THE TAXES BY APPROPRIATE PROCEEDINGS
PROMPTLY AND DILIGENTLY INSTITUTED AND CONDUCTED, (B) NOTIFIES BANK IN WRITING
OF THE COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS,
(C) POSTS BONDS OR TAKES ANY OTHER STEPS REQUIRED TO PREVENT THE GOVERNMENTAL
AUTHORITY LEVYING SUCH CONTESTED TAXES FROM OBTAINING A LIEN UPON ANY OF THE
COLLATERAL THAT IS OTHER THAN A “PERMITTED LIEN”.  BORROWER IS UNAWARE OF ANY
CLAIMS OR ADJUSTMENTS PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH COULD
RESULT IN ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER.  BORROWER HAS
PAID ALL AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND
DEFERRED COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT
WITHDRAWN FROM PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE
TERMINATION OF, OR PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO,
ANY SUCH PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF
BORROWER, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR
ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 


5.10                        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF
THE CREDIT EXTENSIONS SOLELY AS WORKING CAPITAL AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.11                        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION,
WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT
GIVEN TO BANK, AS OF THE DATE SUCH REPRESENTATION, WARRANTY, OR OTHER STATEMENT
WAS MADE, TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN
STATEMENTS GIVEN TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE
CERTIFICATES OR STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE
PROJECTIONS AND FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON
REASONABLE ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING
THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM
THE PROJECTED OR FORECASTED RESULTS).


 

5.12                        Indebtedness. Borrower is not liable for any
Indebtedness other than Permitted Indebtedness.

 

5.13                        Definition of “Knowledge.”  For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

9

--------------------------------------------------------------------------------


 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1                               GOVERNMENT COMPLIANCE.


 


(A)                                  MAINTAIN ITS AND ALL ITS SUBSIDIARIES’
LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND HAVE EACH
SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS
SUBJECT, NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS.


 

(b)                                 Obtain all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Bank in
all of its property.  Borrower shall promptly provide copies of any such
obtained Governmental Approvals to Bank.

 


6.2                               FINANCIAL STATEMENTS, REPORTS, CERTIFICATES. 
PROVIDE BANK WITH THE FOLLOWING:


 

(A)                                  A TRANSACTION REPORT (AND ANY SCHEDULES
RELATED THERETO): (I) AT ALL TIMES WHEN A STREAMLINE PERIOD IS IN EFFECT,
MONTHLY (WITHIN TWENTY (20) DAYS AFTER THE END OF EACH MONTH) AND AT THE TIME OF
EACH REQUEST FOR AN ADVANCE; AND (II) AT ALL TIMES WHEN A STREAMLINE PERIOD IS
NOT IN EFFECT, WEEKLY AND AT THE TIME OF EACH REQUEST FOR AN ADVANCE;

 

(b)                                 within twenty (20) days after the end of
each month, (A) monthly accounts receivable agings, aged by invoice date,
(B) monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, (C) monthly reconciliations of accounts receivable
agings (aged by invoice date), transaction reports and general ledger, and
(D) Deferred Revenue reports;

 

(c)                                  as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower’s and each of its Subsidiary’s operations for such month certified by a
Responsible Officer and in a form acceptable to Bank (the “Monthly Financial
Statements”);

 

(d)                                 within thirty (30) days after the last day
of each month and together with the Monthly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Bank shall reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks;

 

(e)                                  [intentionally omitted]

 

(f)                                    within thirty (30) days after the end of
each fiscal year of Borrower (or more frequently as updated), (A) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the new fiscal year of Borrower, and (B) annual
financial projections for the new fiscal year (on a quarterly basis) as approved
by Borrower’s board of directors, together with any related business forecasts
used in the preparation of such annual financial projections;

 

(g)                                 as soon as available, and in any event
concurrently with the delivery of the copy of (or link to) Borrower’s 10K report
for the applicable fiscal year required under clause (h) below, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Bank in its
reasonable discretion;

 

(H)                                 AS LONG AS BORROWER IS SUBJECT TO THE
REPORTING REQUIREMENTS UNDER THE EXCHANGE ACT, WITHIN FIVE (5) DAYS OF FILING,
COPIES (OR A LINK TO SUCH DOCUMENTS ON BORROWER’S OR ANOTHER WEBSITE ON THE
INTERNET) OF ALL PERIODIC AND OTHER REPORTS (INCLUDING THE BORROWER’S 10K, 10Q,
AND 8K REPORTS), PROXY STATEMENTS AND OTHER MATERIALS FILED BY BORROWER WITH THE
SEC, ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE
SEC OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED TO ITS
SHAREHOLDERS, AS THE CASE MAY BE.  AS TO ANY INFORMATION CONTAINED IN THE
MATERIALS FURNISHED PURSUANT TO THIS CLAUSE (H), BORROWER SHALL NOT BE REQUIRED
SEPARATELY TO FURNISH SUCH INFORMATION UNDER CLAUSE (G) BUT THE FOREGOING SHALL
NOT BE IN DEROGATION OF THE OBLIGATION OF BORROWER TO FURNISH THE INFORMATION
AND MATERIALS DESCRIBED IN SUCH CLAUSE (G) AT THE TIMES SPECIFIED THEREIN.

 

10

--------------------------------------------------------------------------------


 

(i)                                     within five (5) days of delivery, copies
of all statements, reports and notices made available to Borrower’s security
holders or to any holders of Subordinated Debt;

 

(j)                                     prompt written notice of (i) any
material change in the composition of the Borrower’s  Intellectual Property,
(ii) the registration of any copyright, including any subsequent ownership right
of Borrower in or to any copyright, patent or trademark not previously disclosed
in writing to Bank, and (iii) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of the
Borrower’s Intellectual Property; and

 

(k)                                  prompt report of any legal actions pending
or threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of at least
$100,000, individually, or at least $250,000, in the aggregate; and

 

(l)                                     other financial information reasonably
requested by Bank.

 


6.3                               ACCOUNTS RECEIVABLE.


 

(a)                                  Schedules and Documents Relating to
Accounts.  Borrower shall deliver to Bank transaction reports and schedules of
collections, as provided in Section 6.2, on Bank’s standard forms; provided,
however, that Borrower’s failure to execute and deliver the same shall not
affect or limit Bank’s Lien and other rights in all of Borrower’s Accounts, nor
shall Bank’s failure to advance or lend against a specific Account affect or
limit Bank’s Lien and other rights therein.  If requested by Bank, Borrower
shall furnish Bank with copies (or, at Bank’s request, originals) of all
contracts, orders, invoices, and other similar documents, and all shipping
instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts.  In addition, Borrower shall deliver to Bank, on its request, the
originals of all instruments, chattel paper, security agreements, guarantees and
other documents and property evidencing or securing any Accounts, in the same
form as received, with all necessary indorsements, and copies of all credit
memos.

 

(b)                                 Disputes.  Borrower shall promptly notify
Bank of all disputes or claims relating to Accounts.  Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to Bank
in the regular reports provided to Bank; (ii) no Event of Default has occurred
and is continuing; and (iii) after taking into account all such discounts,
settlements and forgiveness, no Credit Extension(s) shall exceed any limit set
forth herein.

 

 (c)                               Collection of Accounts.  Until payment in
full in cash of all Advances and all other Obligations relating to the Revolving
Line (other than inchoate indemnity obligations) and Bank’s obligations to make
Advances and any other Credit Extensions relating to the Revolving Line have
terminated (provided that Borrower’s obligation under this sentence shall not
end at a time when any Event of Default exists), Borrower shall be a party to a
lockbox agreement in such form as Bank may specify in its good faith business
judgment (the “Lockbox Agreement”) with Bank and a lockbox provider (the
“Lockbox Provider”).  The Lockbox Agreement and Lockbox Provider shall be
acceptable to Bank.  Borrower shall use the lockbox address as the payment
address on all invoices issued by Borrower and shall direct all its Account
Debtors to remit their payments to the lockbox address.  The Lockbox Agreement
shall provide that the Lockbox Provider shall remit all collections received in
the lockbox to Bank.  Upon Bank’s receipt of such collections, Bank shall apply
the same as follows:

 

(i)                                    If a Streamline Period is in effect, Bank
shall deposit such proceeds into the operating account of Borrower at Bank that
is designated by Borrower; and

 

(ii)                                 If a Streamline Period is not in effect,
Bank shall apply such proceeds to the outstanding Advances, and if all
outstanding Advances have been paid in full, Bank shall deposit the remainder
into the operating account of Borrower at Bank that is designated by Borrower;
and

 

(iii)                              If a Default or Event of Default has occurred
and is continuing, without limiting Bank’s other rights and remedies, Bank shall
have the right to apply such proceeds pursuant to the terms of Section 9.4
hereof.

 

11

--------------------------------------------------------------------------------


 

It is understood and agreed by Borrower that this Section does not impose any
affirmative duty on Bank to do any act other than to turn over such amounts. 
Without limitation on the foregoing, whether or not an Event of Default has
occurred and is continuing, Borrower shall hold all payments on, and proceeds
of, Accounts that Borrower receives, in trust for Bank, and Borrower shall
immediately deliver all such payments and proceeds to Bank in their original
form, duly endorsed, to be applied to the Obligations pursuant to the terms of
Sections 2.5(b) and 9.4 hereof.

 

(d)                                 Returns.  Provided no Event of Default has
occurred and is continuing, if any Account Debtor returns any Inventory to
Borrower, Borrower shall promptly (i) determine the reason for such return,
(ii) issue a credit memorandum to the Account Debtor in the appropriate amount,
and (iii) provide a copy of such credit memorandum to Bank, upon request from
Bank.  In the event any attempted return occurs after the occurrence and during
the continuance of any Event of Default, Borrower shall hold the returned
Inventory in trust for Bank, and immediately notify Bank of the return of the
Inventory.

 

(e)                                  Verification.  Bank may, from time to time,
verify directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, either in the name of Borrower or Bank
or such other name as Bank may choose.

 


(F)                                    NO LIABILITY.  BANK SHALL NOT BE
RESPONSIBLE OR LIABLE FOR ANY SHORTAGE OR DISCREPANCY IN, DAMAGE TO, OR LOSS OR
DESTRUCTION OF, ANY GOODS, THE SALE OR OTHER DISPOSITION OF WHICH GIVES RISE TO
AN ACCOUNT, OR FOR ANY ERROR, ACT, OMISSION, OR DELAY OF ANY KIND OCCURRING IN
THE SETTLEMENT, FAILURE TO SETTLE, COLLECTION OR FAILURE TO COLLECT ANY ACCOUNT,
OR FOR SETTLING ANY ACCOUNT IN GOOD FAITH FOR LESS THAN THE FULL AMOUNT THEREOF,
NOR SHALL BANK BE DEEMED TO BE RESPONSIBLE FOR ANY OF BORROWER’S OBLIGATIONS
UNDER ANY CONTRACT OR AGREEMENT GIVING RISE TO AN ACCOUNT.  NOTHING HEREIN
SHALL, HOWEVER, RELIEVE BANK FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


 


6.4                               REMITTANCE OF PROCEEDS.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 6.3(C), DELIVER, IN KIND, ALL PROCEEDS ARISING FROM THE
DISPOSITION OF ANY COLLATERAL TO BANK IN THE ORIGINAL FORM IN WHICH RECEIVED BY
BORROWER NOT LATER THAN THE FOLLOWING BUSINESS DAY AFTER RECEIPT BY BORROWER, TO
BE APPLIED TO THE OBLIGATIONS (A) PRIOR TO AN EVENT OF DEFAULT, PURSUANT TO THE
TERMS OF SECTION 2.5(B) HEREOF, AND (B) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF;
PROVIDED THAT, IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER
SHALL NOT BE OBLIGATED TO REMIT TO BANK THE PROCEEDS OF THE SALE OF WORN OUT OR
OBSOLETE EQUIPMENT DISPOSED OF BY BORROWER IN GOOD FAITH IN AN ARM’S LENGTH
TRANSACTION FOR AN AGGREGATE PURCHASE PRICE OF $25,000 OR LESS (FOR ALL SUCH
TRANSACTIONS IN ANY FISCAL YEAR).  BORROWER AGREES THAT IT WILL NOT COMMINGLE
PROCEEDS OF COLLATERAL WITH ANY OF BORROWER’S OTHER FUNDS OR PROPERTY, BUT WILL
HOLD SUCH PROCEEDS SEPARATE AND APART FROM SUCH OTHER FUNDS AND PROPERTY AND IN
AN EXPRESS TRUST FOR BANK.  NOTHING IN THIS SECTION LIMITS THE RESTRICTIONS ON
DISPOSITION OF COLLATERAL SET FORTH ELSEWHERE IN THIS AGREEMENT.


 

6.5                               Taxes; Pensions.  Timely file, and require
each of its Subsidiaries to timely file, all required tax returns and reports
and timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9 hereof, and shall deliver to
Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

 


6.6                               ACCESS TO COLLATERAL; BOOKS AND RECORDS.  AT
REASONABLE TIMES, ON AT LEAST FIVE (5) BUSINESS DAY’S NOTICE (PROVIDED NO NOTICE
IS REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), BANK, OR ITS
AGENTS, SHALL HAVE THE RIGHT TO INSPECT THE COLLATERAL AND THE RIGHT TO AUDIT
AND COPY BORROWER’S BOOKS, WHICH INSPECTIONS (AFTER THE INITIAL AUDIT) SHALL BE
CONDUCTED NO LESS FREQUENTLY THAN TWICE PER YEAR, OR MORE FREQUENTLY AS
CONDITIONS MAY WARRANT IN BANK’S GOOD FAITH BUSINESS JUDGMENT.  THE FOREGOING
INSPECTIONS AND AUDITS SHALL BE AT BORROWER’S EXPENSE, AND THE CHARGE THEREFOR
SHALL BE $850 PER PERSON PER DAY (OR SUCH HIGHER AMOUNT AS SHALL REPRESENT
BANK’S THEN-CURRENT STANDARD CHARGE FOR THE SAME), PLUS REASONABLE OUT-OF-POCKET
EXPENSES.  IN THE EVENT BORROWER AND BANK SCHEDULE AN AUDIT MORE THAN TEN
(10) DAYS IN ADVANCE, AND BORROWER CANCELS OR SEEKS TO RESCHEDULES THE AUDIT
WITH LESS THAN TEN (10) DAYS WRITTEN NOTICE TO BANK, THEN (WITHOUT LIMITING ANY
OF BANK’S RIGHTS OR REMEDIES), BORROWER SHALL PAY BANK A FEE OF $1,000 PLUS ANY
OUT-OF-POCKET EXPENSES INCURRED BY BANK TO COMPENSATE BANK FOR THE ANTICIPATED
COSTS AND EXPENSES OF THE CANCELLATION OR RESCHEDULING.

 

12

--------------------------------------------------------------------------------


 


6.7                               INSURANCE.  KEEP ITS BUSINESS AND THE
COLLATERAL INSURED FOR RISKS AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S
INDUSTRY AND LOCATION AND AS BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES
SHALL BE IN A FORM, WITH COMPANIES, AND IN AMOUNTS THAT ARE SATISFACTORY TO
BANK.  ALL PROPERTY POLICIES (BUT NOT BORROWER’S D&O INSURANCE) SHALL HAVE A
LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS LENDER LOSS PAYEE AND WAIVE
SUBROGATION AGAINST BANK.  ALL LIABILITY POLICIES SHALL SHOW, OR HAVE
ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL INSURED.  ALL POLICIES (OR THE LOSS
PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS) SHALL PROVIDE THAT THE INSURER
SHALL GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE BEFORE CANCELING, AMENDING, OR
DECLINING TO RENEW ITS POLICY.  AT BANK’S REQUEST, BORROWER SHALL DELIVER
CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.  PROCEEDS
PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT
OF THE OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (A) SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION OF
APPLYING THE PROCEEDS OF ANY CASUALTY POLICY UP TO FIFTY THOUSAND DOLLARS
($50,000) WITH RESPECT TO ANY LOSS, BUT NOT EXCEEDING ONE HUNDRED THOUSAND
DOLLARS ($100,000) IN THE AGGREGATE FOR ALL LOSSES UNDER ALL CASUALTY POLICIES
IN ANY ONE YEAR, TOWARD THE REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED
PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR REPAIRED PROPERTY (I) SHALL BE OF
EQUAL OR LIKE VALUE AS THE REPLACED OR REPAIRED COLLATERAL AND (II) SHALL BE
DEEMED COLLATERAL IN WHICH BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY
INTEREST, AND (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF
BANK, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO
OBTAIN INSURANCE AS REQUIRED UNDER THIS SECTION 6.7 OR TO PAY ANY AMOUNT OR
FURNISH ANY REQUIRED PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE
ALL OR PART OF SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS
SECTION 6.7, AND TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.8                               OPERATING ACCOUNTS.


 

(A)                          BORROWER SHALL AT ALL TIMES MAINTAIN ITS, AND ITS
SUBSIDIARIES’, PRIMARY DOMESTIC AND INTERNATIONAL BANKING RELATIONSHIP
(INCLUDING FOREIGN EXCHANGE ACTIVITY) WITH BANK. BORROWER SHALL AT ALL TIMES
MAINTAIN ON DEPOSIT WITH BANK NOT LESS THAN 85% OF THE AGGREGATE DOLLAR VALUE OF
BORROWER’S AND SUCH SUBSIDIARIES’ DOMESTIC AND INTERNATIONAL COLLATERAL ACCOUNTS
AT ALL FINANCIAL INSTITUTIONS.

 

(B)                                 AS TO ANY COLLATERAL ACCOUNTS MAINTAINED
WITH AN INSTITUTION OTHER THAN BANK, BORROWER SHALL CAUSE SUCH INSTITUTION TO
ENTER INTO A CONTROL AGREEMENT IN FORM ACCEPTABLE TO BANK IN ITS GOOD FAITH
BUSINESS JUDGMENT IN ORDER TO PERFECT BANK’S FIRST-PRIORITY SECURITY INTEREST IN
SUCH COLLATERAL ACCOUNTS (TO THE EXTENT THAT BANK DETERMINES IN ITS GOOD FAITH
BUSINESS JUDGMENT THAT A CONTROL AGREEMENT IS NECESSARY TO PERFECT AND PROTECT
SUCH SECURITY INTEREST), AND EACH SUCH CONTROL AGREEMENT MAY NOT BE TERMINATED
WITHOUT THE PRIOR WRITTEN CONSENT OF BANK. THE PROVISIONS OF THE PREVIOUS
SENTENCE SHALL NOT APPLY TO (I)  DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR PAYROLL,
PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT
OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS SUCH; AND
(II) BORROWER’S (OR ITS SUBSIDIARY’S) COLLATERAL ACCOUNTS LOCATED IN CHINA AND
RELATING TO BORROWER’S (OR ITS SUBSIDIARY’S) OPERATIONS IN SUZHOU, CHINA.

 


6.9                               FINANCIAL COVENANTS.


 

Maintain at all times, to be tested as of the last day of each month (unless
otherwise noted), on a consolidated basis with respect to Borrower and its
Subsidiaries:

 

(a)                                  Adjusted Quick Ratio.  An Adjusted Quick
Ratio of at least 1.25 to 1.00.  As used herein, the term “Adjusted Quick Ratio”
means, as of any date of determination and with respect to Borrower, the ratio
of (i) the sum of (y) Borrower’s cash and Cash Equivalents that are unencumbered
(except for Bank’s security interest) and unrestricted, plus (z) the aggregate
net amount of Eligible Accounts, to (ii) Borrower’s Current Liabilities.

 

(b)                                 Profitability.  Measured as of the end of
each of the following fiscal quarters, minimum Gross Profit of not less than the
following [note — amounts within pointed brackets ( < $ > ) are negative
amounts]:

 

Fiscal Quarter ending ...

 

Minimum Gross Profit

 

September 30, 2009

 

$

<415,000.00

> 

December 31, 2009

 

$

43,000.00

 

 

13

--------------------------------------------------------------------------------


 

Fiscal Quarter ending ...

 

Minimum Gross Profit

 

March 31, 2010

 

$

1,000,000.00

 

June 30, 2010

 

$

2,000,000.00

 

September 30, 2010

 

$

4,500,000.00

 

December 31, 2010

 

$

6,500,000.00

 

 


6.10                        PROTECTION AND REGISTRATION OF INTELLECTUAL PROPERTY
RIGHTS.


 


(A) BORROWER SHALL:  (1) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ANY AND ALL OF ITS INTELLECTUAL PROPERTY; (2) PROMPTLY ADVISE
BANK IN WRITING OF KNOWN MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY;
AND (3) NOT ALLOW ANY INTELLECTUAL PROPERTY TO BE ABANDONED, FORFEITED OR
DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT.


 


(B) BORROWER HEREBY REPRESENTS AND WARRANTS THAT, AS OF THE EFFECTIVE DATE,
BORROWER DOES NOT OWN ANY MASKWORKS, COMPUTER SOFTWARE, OR OTHER COPYRIGHTS OF
BORROWER THAT ARE REGISTERED (OR THE SUBJECT OF AN APPLICATION FOR REGISTRATION)
WITH THE UNITED STATES COPYRIGHT OFFICE (COLLECTIVELY, THE “REGISTERED
COPYRIGHTS”).  BORROWER WILL NOT REGISTER WITH THE UNITED STATES COPYRIGHT
OFFICE (OR APPLY FOR SUCH REGISTRATION OF) ANY OF BORROWER’S MASKWORKS, COMPUTER
SOFTWARE, OR OTHER COPYRIGHTS, UNLESS BORROWER: (I) PROVIDES BANK WITH AT LEAST
FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE OF ITS INTENT TO REGISTER SUCH COPYRIGHTS
OR MASK WORKS TOGETHER WITH A COPY OF THE APPLICATION IT INTENDS TO FILE WITH
THE UNITED STATES COPYRIGHT OFFICE (EXCLUDING EXHIBITS THERETO); (II) EXECUTES
AND DELIVERS A SECURITY AGREEMENT OR SUCH OTHER DOCUMENTS AS BANK MAY REASONABLY
REQUEST TO MAINTAIN THE PERFECTION AND PRIORITY OF BANK’S SECURITY INTEREST IN
THE COPYRIGHTS OR MASK WORKS INTENDED TO BE REGISTERED WITH THE UNITED STATES
COPYRIGHT OFFICE; AND (III) RECORDS SUCH SECURITY AGREEMENT WITH THE UNITED
STATES COPYRIGHT OFFICE CONTEMPORANEOUSLY WITH OR PROMPTLY (BUT IN NO EVENT MORE
THAN 10 DAYS) AFTER FILING THE COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE
UNITED STATES COPYRIGHT OFFICE.  BORROWER SHALL PROMPTLY PROVIDE TO BANK A COPY
OF THE APPLICATION(S) ACTUALLY FILED WITH THE UNITED STATES COPYRIGHT OFFICE
TOGETHER WITH EVIDENCE OF THE RECORDING OF THE SECURITY AGREEMENT NECESSARY FOR
BANK TO MAINTAIN THE PERFECTION AND PRIORITY OF ITS SECURITY INTEREST IN THE
COPYRIGHTS OR MASK WORKS INTENDED TO BE REGISTERED WITH THE UNITED STATES
COPYRIGHT OFFICE.  BORROWER HEREBY REPRESENTS AND WARRANTS THAT, AS OF THE
EFFECTIVE DATE, THE IP SECURITY AGREEMENT IDENTIFIES ALL PATENTS AND TRADEMARKS
OF BORROWER THAT ARE REGISTERED (OR THE SUBJECT OF AN APPLICATION FOR
REGISTRATION) WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE. FROM AND AFTER
THE EFFECTIVE DATE, BORROWER SHALL PROVIDE WRITTEN NOTICE TO BANK OF ANY
APPLICATION FILED BY BORROWER IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
FOR A PATENT OR TO REGISTER A TRADEMARK WITHIN 30 DAYS AFTER ANY SUCH FILING,
AND, UPON THE REQUEST OF BANK, BORROWER SHALL PROMPTLY EXECUTE AND DELIVER A
SECURITY AGREEMENT OR SUCH OTHER DOCUMENTS AS BANK MAY REASONABLY REQUEST WITH
RESPECT TO SUCH ADDITIONAL PATENTS AND/OR TRADEMARKS OF BORROWER THAT ARE
REGISTERED (OR THE SUBJECT OF AN APPLICATION FOR REGISTRATION) WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE. THE FOREGOING NOTWITHSTANDING, BANK SHALL
NOT ACQUIRE ANY INTEREST IN ANY INTENT TO USE A FEDERAL TRADEMARK APPLICATION
FOR A TRADEMARK, SERVICEMARK, OR OTHER MARK FILED ON BORROWER’S BEHALF PRIOR TO
THE FILING UNDER APPLICABLE LAW OF A VERIFIED STATEMENT OF USE (OR EQUIVALENT)
FOR SUCH MARK THAT IS THE SUBJECT OF SUCH APPLICATION.


 

(c)                                  Provide written notice to Bank within ten
(10) days of entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.

 


6.11                        LITIGATION COOPERATION.  FROM THE DATE HEREOF AND
CONTINUING THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK,
WITHOUT EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND

 

14

--------------------------------------------------------------------------------


 


BORROWER’S BOOKS AND RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY
NECESSARY TO PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED
BY OR AGAINST BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.12                        INTERCOMPANY DEBT.  ALL PRESENT AND FUTURE
INDEBTEDNESS OF BORROWER AND ANY GUARANTOR OWED OR OWING TO ANY ONE OR MORE OF
BORROWER, ANY GUARANTOR, OR ANY OTHER AFFILIATE OF BORROWER OR ANY OTHER
AFFILIATE OF ANY GUARANTOR SHALL, AT ALL TIMES, BE SUBORDINATED TO THE
OBLIGATIONS PURSUANT TO A SUBORDINATION AGREEMENT ON BANK’S STANDARD FORM (THE
“INTERCOMPANY SUBORDINATION AGREEMENT”).


 


6.13                        SUBSIDIARIES.  AS OF THE EFFECTIVE DATE, THE
PERFECTION CERTIFICATE IDENTIFIES EACH DIRECT OR INDIRECT SUBSIDIARY OF
BORROWER.  WITHOUT LIMITING ANY REQUIREMENTS FOR THE BANK’S CONSENT UNDER ONE OR
MORE OF SECTION 7.3 AND SECTION 7.7, AT THE TIME THAT BORROWER OR ANY GUARANTOR
FORMS ANY DIRECT OR INDIRECT SUBSIDIARY OR ACQUIRES ANY DIRECT OR INDIRECT
SUBSIDIARY AFTER THE EFFECTIVE DATE, BORROWER SHALL PROMPTLY NOTIFY BANK IN
WRITING OF SUCH FORMATION OR ACQUISITION, AND, IF SO REQUESTED BY BANK, BORROWER
OR SUCH GUARANTOR SHALL (A) CAUSE SUCH NEW SUBSIDIARY TO PROVIDE TO BANK:
(I) EITHER (Y) A JOINDER TO THE LOAN AGREEMENT TO CAUSE SUCH SUBSIDIARY TO
BECOME A CO-BORROWER HEREUNDER, OR (Z) A GUARANTY AND A GUARANTOR SECURITY
AGREEMENT, TOGETHER WITH (II) SUCH APPROPRIATE FINANCING STATEMENTS AND/OR
CONTROL AGREEMENTS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO BANK (INCLUDING
BEING SUFFICIENT TO GRANT BANK A FIRST PRIORITY LIEN (SUBJECT TO PERMITTED
LIENS) IN AND TO THE ASSETS OF SUCH NEWLY FORMED OR ACQUIRED SUBSIDIARY),
(B) PROVIDE TO BANK APPROPRIATE CERTIFICATES AND POWERS AND FINANCING
STATEMENTS, PLEDGING ALL OF THE DIRECT OR BENEFICIAL OWNERSHIP INTEREST IN SUCH
NEW SUBSIDIARY, IN FORM AND SUBSTANCE SATISFACTORY TO BANK, AND (C) PROVIDE TO
BANK ALL OTHER DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO BANK
(INCLUDING, IF REQUESTED BY BANK, ONE OR MORE OPINIONS OF COUNSEL SATISFACTORY
TO BANK), WHICH IN ITS OPINION IS APPROPRIATE WITH RESPECT TO THE EXECUTION AND
DELIVERY OF THE APPLICABLE DOCUMENTATION REFERRED TO ABOVE.  ANY DOCUMENT,
AGREEMENT, OR INSTRUMENT EXECUTED OR ISSUED PURSUANT TO THIS SECTION 6.13 SHALL
BE A LOAN DOCUMENT.


 


6.14                        FURTHER ASSURANCES.  EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT. 
DELIVER TO BANK, WITHIN FIVE (5) DAYS AFTER THE SAME ARE SENT OR RECEIVED,
COPIES OF ALL CORRESPONDENCE, REPORTS, DOCUMENTS AND OTHER FILINGS WITH ANY
GOVERNMENTAL AUTHORITY REGARDING COMPLIANCE WITH OR MAINTENANCE OF GOVERNMENTAL
APPROVALS OR REQUIREMENTS OF LAW OR THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL EFFECT ON ANY OF THE GOVERNMENTAL APPROVALS OR OTHERWISE ON THE
OPERATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES.


 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 


7.1                               DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER,
ASSIGN, OR OTHERWISE DISPOSE OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS
SUBSIDIARIES TO TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT
FOR TRANSFERS (A) OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF
WORN-OUT OR OBSOLETE EQUIPMENT; AND (C) CONSISTING OF PERMITTED LIENS AND
PERMITTED INVESTMENTS.


 


7.2                               CHANGES IN BUSINESS, MANAGEMENT, CONTROL, OR
BUSINESS LOCATIONS.


 


(A) (I) ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY BUSINESS
OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND SUCH SUBSIDIARY,
AS APPLICABLE, OR REASONABLY RELATED THERETO; (II) LIQUIDATE OR DISSOLVE; OR
(III) HAVE A CHANGE IN SENIOR MANAGEMENT; OR (IV)  PERMIT OR SUFFER ANY CHANGE
IN CONTROL.


 


(B) WITHOUT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO BANK: (1) ADD ANY
NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING WAREHOUSES (UNLESS SUCH NEW OFFICES
OR BUSINESS LOCATIONS CONTAIN LESS THAN TEN THOUSAND DOLLARS ($10,000) IN
BORROWER’S ASSETS OR PROPERTY) OR DELIVER ANY PORTION OF THE COLLATERAL VALUED,
INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000) TO A BAILEE AT A LOCATION OTHER THAN TO A BAILEE AND AT A
LOCATION ALREADY DISCLOSED IN THE PERFECTION CERTIFICATE, (2) CHANGE ITS
JURISDICTION OF ORGANIZATION, (3) CHANGE ITS ORGANIZATIONAL STRUCTURE OR TYPE,
(4) CHANGE ITS LEGAL NAME (WHETHER SUCH NAME IS IN ENGLISH OR FRENCH OR
OTHERWISE), OR (5) CHANGE ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS
JURISDICTION OF ORGANIZATION.  IF BORROWER INTENDS TO DELIVER ANY PORTION OF THE
COLLATERAL VALUED, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000) TO A BAILEE, AND BANK AND SUCH BAILEE ARE NOT
ALREADY PARTIES TO A BAILEE AGREEMENT GOVERNING BOTH THE COLLATERAL AND THE
LOCATION TO WHICH BORROWER INTENDS TO DELIVER THE COLLATERAL, THEN BORROWER WILL
FIRST RECEIVE THE WRITTEN CONSENT OF BANK, AND SUCH BAILEE SHALL EXECUTE AND
DELIVER A BAILEE AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS
SOLE DISCRETION.

 

15

--------------------------------------------------------------------------------


 


7.3                               MERGERS OR ACQUISITIONS. MERGE OR CONSOLIDATE,
OR PERMIT ANY OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER
PERSON, OR ACQUIRE, OR PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON (INCLUDING,
WITHOUT LIMITATION, BY THE FORMATION OF ANY SUBSIDIARY).  A SUBSIDIARY OF
BORROWER OR ANY GUARANTOR THAT ITSELF IS NOT A BORROWER OR A GUARANTOR MAY ENTER
INTO ANY MERGER OR CONSOLIDATION WITH ANOTHER SUBSIDIARY OF BORROWER THAT ITSELF
IS NOT A BORROWER OR A GUARANTOR.


 


7.4                               INDEBTEDNESS.


 


(A) CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY INDEBTEDNESS, OR PERMIT ANY
SUBSIDIARY TO DO SO, OTHER THAN PERMITTED INDEBTEDNESS.


 


(B) WITHOUT LIMITING THE GENERALITY OF SECTION 7.4(A), ALL PRESENT AND FUTURE
INDEBTEDNESS OF BORROWER TO ITS OFFICERS, DIRECTORS, AND EQUITYHOLDERS (“INSIDE
DEBT”) SHALL, AT ALL TIMES, BE SUBORDINATED TO THE OBLIGATIONS PURSUANT TO A
SUBORDINATION AGREEMENT ON BANK’S STANDARD FORM.  BORROWER REPRESENTS AND
WARRANTS THAT THERE IS NO INSIDE DEBT PRESENTLY OUTSTANDING, EXCEPT FOR THE
FOLLOWING: NONE. PRIOR TO INCURRING ANY INSIDE DEBT IN THE FUTURE, BORROWER
SHALL CAUSE THE PERSON TO WHOM SUCH INSIDE DEBT WILL BE OWED TO EXECUTE AND
DELIVER TO BANK A SUBORDINATION AGREEMENT ON BANK’S STANDARD FORM.


 


7.5                               ENCUMBRANCE.  CREATE, INCUR, ALLOW, OR SUFFER
ANY LIEN ON ANY OF THE COLLATERAL, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE
INCOME, INCLUDING THE SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO
DO SO, EXCEPT FOR PERMITTED LIENS, OR PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO
THE FIRST PRIORITY SECURITY INTEREST GRANTED HEREIN, OR ENTER INTO ANY
AGREEMENT, DOCUMENT, INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF
BANK) WITH ANY PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT
OF PROHIBITING BORROWER FROM ASSIGNING, MORTGAGING, PLEDGING, GRANTING A
SECURITY INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S INTELLECTUAL
PROPERTY.


 


7.6                               MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN
ANY COLLATERAL ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.8(B) HEREOF.


 


7.7                               DISTRIBUTIONS; INVESTMENTS.  (A) PAY ANY
DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY
CAPITAL STOCK PROVIDED THAT (I) BORROWER MAY CONVERT ANY OF ITS CONVERTIBLE
SECURITIES INTO OTHER SECURITIES PURSUANT TO THE TERMS OF SUCH CONVERTIBLE
SECURITIES OR OTHERWISE IN EXCHANGE THEREOF, (II) BORROWER MAY PAY DIVIDENDS
SOLELY IN COMMON STOCK; AND (III) BORROWER MAY REPURCHASE THE STOCK OF FORMER
EMPLOYEES OR CONSULTANTS PURSUANT TO STOCK REPURCHASE AGREEMENTS SO LONG AS AN
EVENT OF DEFAULT DOES NOT EXIST AT THE TIME OF SUCH REPURCHASE AND WOULD NOT
EXIST AFTER GIVING EFFECT TO SUCH REPURCHASE, PROVIDED SUCH REPURCHASE DOES NOT
EXCEED IN THE AGGREGATE OF FIFTY THOUSAND DOLLARS ($50,000) PER FISCAL YEAR; OR
(B) DIRECTLY OR INDIRECTLY MAKE ANY INVESTMENT OTHER THAN PERMITTED INVESTMENTS,
OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO.


 


7.8                               TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY
AFFILIATE OF BORROWER, EXCEPT FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE
OF BORROWER’S BUSINESS, UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH
A NON-AFFILIATED PERSON.


 


7.9                               SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY
PAYMENT ON ANY SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS
SUBJECT, OR (B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED
DEBT WHICH WOULD INCREASE THE AMOUNT THEREOF OR THE AMOUNT OF ANY PERMITTED
PAYMENTS THEREOF OR ADVERSELY AFFECT THE SUBORDINATION THEREOF TO OBLIGATIONS
OWED TO BANK.


 


7.10                        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A
COMPANY CONTROLLED BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED, OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING
CREDIT TO PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY
CREDIT EXTENSION FOR THAT PURPOSE; FAIL TO MEET THE MINIMUM

 

16

--------------------------------------------------------------------------------


 


FUNDING REQUIREMENTS OF ERISA, PERMIT A REPORTABLE EVENT OR PROHIBITED
TRANSACTION, AS DEFINED IN ERISA, TO OCCUR; FAIL TO COMPLY WITH THE FEDERAL FAIR
LABOR STANDARDS ACT OR VIOLATE ANY OTHER LAW OR REGULATION, IF THE VIOLATION
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY
SUBSIDIARY TO WITHDRAW FROM PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE
TERMINATION OF, OR PERMIT THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY
PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY
LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY
OTHER GOVERNMENTAL AGENCY.


 

8                                         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1                               PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE
ANY PAYMENT OF PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR
(B) PAY ANY OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH
OBLIGATIONS ARE DUE AND PAYABLE (WHICH THREE (3) BUSINESS DAY CURE PERIOD SHALL
NOT APPLY TO PAYMENTS DUE ON THE REVOLVING LINE MATURITY DATE).  DURING THE CURE
PERIOD, THE FAILURE TO MAKE OR PAY ANY PAYMENT SPECIFIED UNDER CLAUSE (A) OR
(B) HEREUNDER IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE MADE
DURING THE CURE PERIOD);


 


8.2                               COVENANT DEFAULT.


 

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.3,
6.4, 6.6, 6.8, 6.9, or 6.10 or violates any covenant in Section 7; or

 


(B) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY
LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT
SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS SHALL BE MADE
DURING SUCH CURE PERIOD).  CURE PERIODS PROVIDED UNDER THIS SECTION SHALL NOT
APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER COVENANTS SET
FORTH IN CLAUSE (A) ABOVE;


 


8.3                               MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE
CHANGE OCCURS;


 


8.4                               ATTACHMENT; LEVY; RESTRAINT ON BUSINESS.


 


(A) (I) THE SERVICE OF PROCESS SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS,
ANY FUNDS OF BORROWER OR OF ANY ENTITY UNDER THE CONTROL OF BORROWER (INCLUDING
A SUBSIDIARY) ON DEPOSIT OR OTHERWISE MAINTAINED WITH BANK OR ANY BANK
AFFILIATE, OR (II) A NOTICE OF LIEN OR LEVY IS FILED AGAINST ANY OF BORROWER’S
ASSETS BY ANY GOVERNMENT AGENCY, AND THE SAME UNDER SUBCLAUSES (I) AND
(II) HEREOF ARE NOT, WITHIN TEN (10) DAYS AFTER THE OCCURRENCE THEREOF,
DISCHARGED OR STAYED (WHETHER THROUGH THE POSTING OF A BOND OR OTHERWISE);
PROVIDED, HOWEVER, NO CREDIT EXTENSIONS SHALL BE MADE DURING ANY TEN (10) DAY
CURE PERIOD; OR


 


(B) (I) ANY MATERIAL PORTION OF BORROWER’S ASSETS IS ATTACHED, SEIZED, LEVIED
ON, OR COMES INTO POSSESSION OF A TRUSTEE OR RECEIVER, OR (II) ANY COURT ORDER
ENJOINS, RESTRAINS, OR PREVENTS BORROWER FROM CONDUCTING ANY MATERIAL PART OF
ITS BUSINESS;


 


8.5                               INSOLVENCY.  (A) BORROWER IS UNABLE TO PAY ITS
DEBTS (INCLUDING TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT;
(B) BORROWER BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS
BEGUN AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN THIRTY (30) DAYS (BUT
NO CREDIT EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN
CLAUSE (A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6                               OTHER AGREEMENTS.  THERE IS, UNDER ANY
AGREEMENT TO WHICH BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR
PARTIES, (A) ANY DEFAULT RESULTING IN A RIGHT BY SUCH THIRD PARTY OR PARTIES,
WHETHER OR NOT

 

17

--------------------------------------------------------------------------------


 


EXERCISED, TO ACCELERATE THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT
INDIVIDUALLY OR IN THE AGGREGATE IN EXCESS OF FIFTY THOUSAND DOLLARS ($50,000);
OR (B) ANY DEFAULT BY BORROWER OR GUARANTOR, THE RESULT OF WHICH COULD HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S OR ANY GUARANTOR’S BUSINESS;


 


8.7                               JUDGMENTS.  ONE OR MORE FINAL JUDGMENTS,
ORDERS, OR DECREES FOR THE PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE
AGGREGATE, OF AT LEAST FIFTY THOUSAND DOLLARS ($50,000) (NOT COVERED BY
INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH LIABILITY HAS BEEN ACCEPTED BY
SUCH INSURANCE CARRIER) SHALL BE RENDERED AGAINST BORROWER AND THE SAME ARE NOT,
WITHIN TEN (10) DAYS AFTER THE ENTRY THEREOF, DISCHARGED OR EXECUTION THEREOF
STAYED OR BONDED PENDING APPEAL, OR SUCH JUDGMENTS ARE NOT DISCHARGED PRIOR TO
THE EXPIRATION OF ANY SUCH STAY (PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE
PRIOR TO THE DISCHARGE, STAY, OR BONDING OF SUCH JUDGMENT, ORDER, OR DECREE);


 


8.8                               MISREPRESENTATIONS.  BORROWER OR ANY PERSON
ACTING FOR BORROWER MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW
OR LATER IN THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO
BANK OR TO INDUCE BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH
REPRESENTATION, WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE;


 


8.9                               SUBORDINATED DEBT OR LIEN.  ANY DOCUMENT,
INSTRUMENT, OR AGREEMENT EVIDENCING ANY SUBORDINATED DEBT SHALL FOR ANY REASON
BE REVOKED OR INVALIDATED OR OTHERWISE CEASE TO BE IN FULL FORCE AND EFFECT; ANY
PERSON SHALL BE IN BREACH THEREOF OR CONTEST IN ANY MANNER THE VALIDITY OR
ENFORCEABILITY THEREOF OR DENY THAT IT HAS ANY FURTHER LIABILITY OR OBLIGATION
THEREUNDER; A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT BETWEEN BORROWER AND
ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION, INTERCREDITOR, OR OTHER
SIMILAR AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS SIGNED SUCH AN AGREEMENT
WITH BANK BREACHES ANY TERMS OF SUCH AGREEMENT; OR THE OBLIGATIONS SHALL FOR ANY
REASON BE SUBORDINATED OR SHALL NOT HAVE THE PRIORITY CONTEMPLATED BY THIS
AGREEMENT OR ANY SUCH SUBORDINATION, INTERCREDITOR, OR OTHER SIMILAR AGREEMENT;


 


8.10                        GUARANTY.  (A) ANY GUARANTY OF ANY OBLIGATIONS
TERMINATES OR CEASES FOR ANY REASON TO BE IN FULL FORCE AND EFFECT; (B) ANY
GUARANTOR DOES NOT PERFORM ANY OBLIGATION OR COVENANT UNDER ANY GUARANTY OF THE
OBLIGATIONS; (C) ANY CIRCUMSTANCE DESCRIBED IN SECTIONS 8.4, 8.5, 8.7, OR 8.8.
OCCURS WITH RESPECT TO ANY GUARANTOR, OR (D) THE DEATH, LIQUIDATION, WINDING UP,
OR TERMINATION OF EXISTENCE OF ANY GUARANTOR; OR (E) (I) A MATERIAL IMPAIRMENT
IN THE PERFECTION OR PRIORITY OF BANK’S LIEN IN THE COLLATERAL PROVIDED BY
GUARANTOR OR IN THE VALUE OF SUCH COLLATERAL OR (II) A MATERIAL ADVERSE CHANGE
IN THE GENERAL AFFAIRS, MANAGEMENT, RESULTS OF OPERATION, CONDITION (FINANCIAL
OR OTHERWISE) OR THE PROSPECT OF REPAYMENT OF THE OBLIGATIONS OCCURS WITH
RESPECT TO ANY GUARANTOR.


 


8.11                        EVENT OF DEFAULT UNDER OTHER LOAN DOCUMENTS.  AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER ANY OTHER LOAN DOCUMENT
(AFTER GIVING EFFECT TO, BUT WITHOUT DUPLICATION OF, ANY APPLICABLE GRACE
PERIODS).


 

9                                         BANK’S RIGHTS AND REMEDIES

 


9.1                               RIGHTS AND REMEDIES. IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR
ALL OF THE FOLLOWING:


 

(A)                                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE (BUT IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL
OBLIGATIONS ARE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)                                 STOP ADVANCING MONEY OR EXTENDING CREDIT FOR
BORROWER’S BENEFIT UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN
BORROWER AND BANK;

 

(C)                                  DEMAND THAT BORROWER (I) DEPOSIT CASH WITH
BANK IN AN AMOUNT EQUAL TO 105% OF THE DOLLAR EQUIVALENT OF THE AGGREGATE FACE
AMOUNT OF ALL LETTERS OF CREDIT REMAINING UNDRAWN (PLUS ALL INTEREST, FEES, AND
COSTS DUE OR TO BECOME DUE IN CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS
GOOD FAITH BUSINESS JUDGMENT)), TO SECURE ALL OF THE OBLIGATIONS RELATING TO
SUCH LETTERS OF CREDIT, AS COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE
DRAWINGS UNDER SUCH LETTERS OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND
PAY SUCH AMOUNTS, AND (II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO
BE PAID OR PAYABLE OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

18

--------------------------------------------------------------------------------


 

(D)                                 TERMINATE ANY FX FORWARD CONTRACTS;

 

(E)                                  VERIFY THE AMOUNT OF, DEMAND PAYMENT OF AND
PERFORMANCE UNDER, AND COLLECT ANY ACCOUNTS AND GENERAL INTANGIBLES, SETTLE OR
ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS FOR AMOUNTS ON TERMS
AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE, NOTIFY ANY PERSON OWING BORROWER
MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS;

 

(F)                                    MAKE ANY PAYMENTS AND DO ANY ACTS IT
CONSIDERS NECESSARY OR REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY
INTEREST IN THE COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK
REQUESTS AND MAKE IT AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES
WHERE THE COLLATERAL IS LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE
COLLATERAL, AND PAY, PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO
BE PRIOR OR SUPERIOR TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED.
BORROWER GRANTS BANK A LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT
CHARGE, TO EXERCISE ANY OF BANK’S RIGHTS OR REMEDIES;

 

(G)                                 APPLY TO THE OBLIGATIONS ANY (I) BALANCES
AND DEPOSITS OF BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER;

 

(H)                                 SHIP, RECLAIM, RECOVER, STORE, FINISH,
MAINTAIN, REPAIR, PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL THE
COLLATERAL.  BANK IS HEREBY GRANTED A NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR
OTHER RIGHT TO USE, WITHOUT CHARGE, BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK
WORKS, RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS, AND
ADVERTISING MATTER, OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN
COMPLETING PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND,
IN CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(I)                                     PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED
WITH BANK AND/OR DELIVER A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER,
OR OTHER DIRECTIONS OR INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR
AGREEMENTS PROVIDING CONTROL OF ANY COLLATERAL;

 

(J)                                     DEMAND AND RECEIVE POSSESSION OF
BORROWER’S BOOKS; AND

 

(K)                                  EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE
TO BANK UNDER THE LOAN DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES
PROVIDED UNDER THE CODE (INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE
TERMS THEREOF).

 


9.2                               POWER OF ATTORNEY.  BORROWER HEREBY
IRREVOCABLY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE
BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN
BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS
AGAINST ACCOUNT DEBTORS; (C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE
ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES
REASONABLE; (D) MAKE, SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE
POLICIES; (E) PAY, CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY
INTEREST, AND ADVERSE CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED
THEREON, OR OTHERWISE TAKE ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND
(F) TRANSFER THE COLLATERAL INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE
PERMITS.  BORROWER HEREBY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN
BORROWER’S NAME ON ANY DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE PERFECTION
OF BANK’S SECURITY INTEREST IN THE COLLATERAL REGARDLESS OF WHETHER AN EVENT OF
DEFAULT HAS OCCURRED UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND BANK
IS UNDER NO FURTHER OBLIGATION TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S
FOREGOING APPOINTMENT AS BORROWER’S ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS
AND POWERS, COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE
BEEN FULLY REPAID AND PERFORMED AND BANK’S OBLIGATION TO PROVIDE CREDIT
EXTENSIONS TERMINATES.


 


9.3                               PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO
OBTAIN THE INSURANCE CALLED FOR BY SECTION 6.7 OR FAILS TO PAY ANY PREMIUM
THEREON OR FAILS TO PAY ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE
OR MAKE SUCH PAYMENT, AND ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND
IMMEDIATELY DUE AND PAYABLE, BEARING INTEREST AT THE THEN HIGHEST RATE
APPLICABLE TO THE OBLIGATIONS, AND SECURED BY THE COLLATERAL.  BANK WILL MAKE
REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE OF BANK OBTAINING SUCH
INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A REASONABLE TIME THEREAFTER.  NO
PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE SIMILAR PAYMENTS IN THE FUTURE
OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.

 

19

--------------------------------------------------------------------------------


 


9.4                               APPLICATION OF PAYMENTS AND PROCEEDS.  IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY APPLY ANY FUNDS IN ITS
POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, PROCEEDS REALIZED
AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE
COLLATERAL, OR OTHERWISE, TO THE OBLIGATIONS IN SUCH ORDER AS BANK SHALL
DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER BY
CREDIT TO THE DESIGNATED DEPOSIT ACCOUNT OR TO OTHER PERSONS LEGALLY ENTITLED
THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR ANY DEFICIENCY.  IF BANK, IN
ITS GOOD FAITH BUSINESS JUDGMENT, DIRECTLY OR INDIRECTLY ENTERS INTO A DEFERRED
PAYMENT OR OTHER CREDIT TRANSACTION WITH ANY PURCHASER AT ANY SALE OF
COLLATERAL, BANK SHALL HAVE THE OPTION, EXERCISABLE AT ANY TIME, OF EITHER
REDUCING THE OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE PURCHASE PRICE OR
DEFERRING THE REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL RECEIPT BY BANK OF
CASH THEREFOR.


 


9.5                               BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS
BANK COMPLIES WITH REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE
COLLATERAL IN THE POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE
LIABLE OR RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS
OR DAMAGE TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL;
OR (D) ANY ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER
PERSON.  BORROWER BEARS ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE
COLLATERAL.


 


9.6                               NO WAIVER; REMEDIES CUMULATIVE.  BANK’S
FAILURE, AT ANY TIME OR TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT,
OR DIMINISH ANY RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND
COMPLIANCE HEREWITH OR THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS
SIGNED BY THE PARTY GRANTING THE WAIVER AND THEN IS ONLY EFFECTIVE FOR THE
SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS GIVEN.  BANK’S RIGHTS AND REMEDIES
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL
RIGHTS AND REMEDIES PROVIDED UNDER THE CODE, BY LAW, OR IN EQUITY.  BANK’S
EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN ELECTION AND SHALL NOT PRECLUDE BANK
FROM EXERCISING ANY OTHER REMEDY UNDER THIS AGREEMENT OR OTHER REMEDY AVAILABLE
AT LAW OR IN EQUITY, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A
CONTINUING WAIVER.  BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER,
ELECTION, OR ACQUIESCENCE.


 


9.7                               DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE
OF DEFAULT OR DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT,
NONPAYMENT AT MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL
OF ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK
ON WHICH BORROWER IS LIABLE.


 

10                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:

NETLIST, INC.

 

51 Discovery, Suite 150

Irvine, CA 92618

Attn:  Gail Itow, CFO

Fax:  949.679.0113

Email:  gitow@netlist.com

 

 

If to Bank:

Silicon Valley Bank

38 Technology Drive, Suite 150

Irvine, California 92618

Attn:  Kurt Miklinski, Relationship Manager

Fax: 949.790.9020

Email: kmiklinski@svb.com

 

20

--------------------------------------------------------------------------------


 

11                                  CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND
JUDICIAL REFERENCE

 

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings. 
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings.  The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a).  Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

12                                  GENERAL PROVISIONS

 


12.1                        TERMINATION PRIOR TO REVOLVING LINE MATURITY DATE.
ON THE REVOLVING LINE MATURITY DATE OR ON ANY EARLIER EFFECTIVE DATE OF
TERMINATION, BORROWER SHALL PAY AND PERFORM IN FULL ALL OBLIGATIONS, WHETHER
EVIDENCED BY INSTALLMENT NOTES OR OTHERWISE, AND WHETHER OR NOT ALL OR ANY PART
OF SUCH OBLIGATIONS ARE OTHERWISE THEN DUE AND PAYABLE.  THIS AGREEMENT MAY BE
TERMINATED PRIOR TO THE REVOLVING LINE MATURITY DATE BY BORROWER, EFFECTIVE
THREE (3) BUSINESS DAYS AFTER WRITTEN NOTICE OF TERMINATION IS GIVEN TO BANK. 
NOTWITHSTANDING ANY SUCH TERMINATION, BANK’S LIEN AND SECURITY INTEREST IN THE
COLLATERAL AND ALL OF BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT SHALL
CONTINUE UNTIL BORROWER FULLY SATISFIES ITS OBLIGATIONS.

 

21

--------------------------------------------------------------------------------


 


12.2                        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS
FOR THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER
MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT
BANK’S PRIOR WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S
DISCRETION).  BANK HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER,
TO SELL, TRANSFER, ASSIGN, NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART
OF, OR ANY INTEREST IN, BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


12.3                        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY,
DEFEND AND HOLD BANK AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS,
OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED
PERSON”) HARMLESS AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND
LIABILITIES (COLLECTIVELY, “CLAIMS”) CLAIMED OR ASSERTED BY ANY OTHER PARTY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL
LOSSES OR EXPENSES (INCLUDING BANK EXPENSES) IN ANY WAY SUFFERED, INCURRED, OR
PAID BY SUCH INDEMNIFIED PERSON AS A RESULT OF, FOLLOWING FROM, CONSEQUENTIAL
TO, OR ARISING FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED
BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.4                        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE
PERFORMANCE OF ALL OBLIGATIONS IN THIS AGREEMENT.


 


12.5                        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS
AGREEMENT IS SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE
ENFORCEABILITY OF ANY PROVISION.


 


12.6                        CORRECTION OF LOAN DOCUMENTS.  BANK MAY CORRECT
PATENT ERRORS AND FILL IN ANY BLANKS IN THE LOAN DOCUMENTS CONSISTENT WITH THE
AGREEMENT OF THE PARTIES.


 


12.7                        AMENDMENTS IN WRITING; WAIVER; INTEGRATION.  NO
PURPORTED AMENDMENT OR MODIFICATION OF ANY LOAN DOCUMENT, OR WAIVER, DISCHARGE
OR TERMINATION OF ANY OBLIGATION UNDER ANY LOAN DOCUMENT, SHALL BE ENFORCEABLE
OR ADMISSIBLE UNLESS, AND ONLY TO THE EXTENT, EXPRESSLY SET FORTH IN A WRITING
SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OR ADMISSION IS SOUGHT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, NO ORAL PROMISE OR STATEMENT, NOR ANY
ACTION, INACTION, DELAY, FAILURE TO REQUIRE PERFORMANCE OR COURSE OF CONDUCT
SHALL OPERATE AS, OR EVIDENCE, AN AMENDMENT, SUPPLEMENT OR WAIVER OR HAVE ANY
OTHER EFFECT ON ANY LOAN DOCUMENT.  ANY WAIVER GRANTED SHALL BE LIMITED TO THE
SPECIFIC CIRCUMSTANCE EXPRESSLY DESCRIBED IN IT, AND SHALL NOT APPLY TO ANY
SUBSEQUENT OR OTHER CIRCUMSTANCE, WHETHER SIMILAR OR DISSIMILAR, OR GIVE RISE
TO, OR EVIDENCE, ANY OBLIGATION OR COMMITMENT TO GRANT ANY FURTHER WAIVER.  THE
LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER AND
SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THE LOAN DOCUMENTS MERGE INTO THE LOAN
DOCUMENTS.


 


12.8                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN EXECUTED AND DELIVERED, IS AN ORIGINAL, AND ALL TAKEN TOGETHER,
CONSTITUTE ONE AGREEMENT.


 


12.9                        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT
HAS TERMINATED PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE
INDEMNITY OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO
SURVIVE THE TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION
OF BORROWER IN SECTION 12.3 TO INDEMNIFY THE INDEMNIFIED PERSONS SHALL SURVIVE
UNTIL ALL STATUTES OF LIMITATION WITH RESPECT TO THE CLAIMS, LOSSES AND EXPENSES
FOR WHICH INDEMNITY IS GIVEN SHALL HAVE RUN.


 


12.10                 CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL
INFORMATION, BANK SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR
ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE:
(A) TO BANK’S SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR
PURCHASERS OF ANY INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY PROSPECTIVE
TRANSFEREE’S OR PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS
REQUIRED BY LAW, REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS
OR AS OTHERWISE REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; (E) AS
BANK CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THE LOAN DOCUMENTS; AND
(F) TO THIRD-PARTY SERVICE PROVIDERS OF BANK SO LONG AS SUCH SERVICE PROVIDERS
HAVE EXECUTED A CONFIDENTIALITY AGREEMENT WITH BANK WITH TERMS NO LESS
RESTRICTIVE THAN THOSE CONTAINED HEREIN.  CONFIDENTIAL INFORMATION DOES NOT
INCLUDE INFORMATION THAT IS EITHER: (I) IN THE PUBLIC DOMAIN OR IN BANK’S
POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER
DISCLOSURE TO BANK; OR (II) DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES NOT
KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.

 

22

--------------------------------------------------------------------------------


 

Bank may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.

 


12.11                 ATTORNEYS’ FEES, COSTS AND EXPENSES.  IN ANY ACTION OR
PROCEEDING BETWEEN BORROWER AND BANK ARISING OUT OF OR RELATING TO THE LOAN
DOCUMENTS, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE
ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED, IN ADDITION TO ANY OTHER
RELIEF TO WHICH IT MAY BE ENTITLED.


 


12.12                 ELECTRONIC EXECUTION OF DOCUMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE” AND WORDS OF LIKE IMPORT IN ANY LOAN DOCUMENT SHALL BE
DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN ELECTRONIC
FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY AND
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEMS, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, ANY STATE LAW BASED ON THE
UNIFORM ELECTRONIC TRANSACTIONS ACT.


 


12.13                 CAPTIONS.  THE HEADINGS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


12.14                 CONSTRUCTION OF AGREEMENT.  THE PARTIES MUTUALLY
ACKNOWLEDGE THAT THEY AND THEIR ATTORNEYS HAVE PARTICIPATED IN THE PREPARATION
AND NEGOTIATION OF THIS AGREEMENT.  IN CASES OF UNCERTAINTY THIS AGREEMENT SHALL
BE CONSTRUED WITHOUT REGARD TO WHICH OF THE PARTIES CAUSED THE UNCERTAINTY TO
EXIST.


 


12.15                 RELATIONSHIP.  THE RELATIONSHIP OF THE PARTIES TO THIS
AGREEMENT IS DETERMINED SOLELY BY THE PROVISIONS OF THIS AGREEMENT.  THE PARTIES
DO NOT INTEND TO CREATE ANY AGENCY, PARTNERSHIP, JOINT VENTURE, TRUST, FIDUCIARY
OR OTHER RELATIONSHIP WITH DUTIES OR INCIDENTS DIFFERENT FROM THOSE OF PARTIES
TO AN ARM’S-LENGTH CONTRACT.


 


12.16                 THIRD PARTIES.  NOTHING IN THIS AGREEMENT, WHETHER EXPRESS
OR IMPLIED, IS INTENDED TO: (A) CONFER ANY BENEFITS, RIGHTS OR REMEDIES UNDER OR
BY REASON OF THIS AGREEMENT ON ANY PERSONS OTHER THAN THE EXPRESS PARTIES TO IT
AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS; (B) RELIEVE OR DISCHARGE
THE OBLIGATION OR LIABILITY OF ANY PERSON NOT AN EXPRESS PARTY TO THIS
AGREEMENT; OR (C) GIVE ANY PERSON NOT AN EXPRESS PARTY TO THIS AGREEMENT ANY
RIGHT OF SUBROGATION OR ACTION AGAINST ANY PARTY TO THIS AGREEMENT.


 

13                                  DEFINITIONS

 


13.1                        DEFINITIONS.  AS USED IN THE LOAN DOCUMENTS, THE
WORD “SHALL” IS MANDATORY, THE WORD “MAY” IS PERMISSIVE, THE WORD “OR” IS NOT
EXCLUSIVE, THE WORDS “INCLUDES” AND “INCLUDING” ARE NOT LIMITING, THE SINGULAR
INCLUDES THE PLURAL, AND NUMBERS DENOTING AMOUNTS THAT ARE SET OFF IN BRACKETS
ARE NEGATIVE.  AS USED IN THIS AGREEMENT, THE FOLLOWING CAPITALIZED TERMS HAVE
THE FOLLOWING MEANINGS:


 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

23

--------------------------------------------------------------------------------


 

“Availability Amount” is the result of (a) the lesser of (i) Maximum Revolver
Amount or (ii) the amount available under the Borrowing Base, minus (b) the
aggregate Dollar Equivalent amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserve, minus (c) the FX Reduction Amount, minus (d) any
amounts used for Cash Management Services, and minus (e) the outstanding
principal balance of any Advances.

 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

 

“Bankruptcy-Related Defaults” is defined in Section 9.1.

 

“BB Blocked Amount” is defined within the definition of “Borrowing Base”.

 

“Borrower” is defined in the preamble hereof

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is (a) 80% (the “A/R Advance Rate” and also an “Advance Rate”)
of Eligible Accounts minus (b) the amount of One Million Dollars ($1,000,000)
(the “BB Blocked Amount”), as determined by Bank from Borrower’s most recent
Transaction Report; provided, however, that Bank may decrease any one or more of
the Advance Rates in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral or Borrower.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that set forth in such certificate is
a true, correct, and complete copy of the resolutions then in full force and
effect authorizing and ratifying the execution, delivery, and performance by
such Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Bank may conclusively rely on such certificate unless and until such Person
shall have delivered to Bank a further certificate canceling or amending such
prior certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Borrower, is or becomes a
beneficial owner (within the meaning Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of Borrower, representing
twenty-five percent (25%) or more of the combined voting power of Borrower’s
then outstanding securities; or (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
Board of Directors (or equivalent) of Borrower (together with any new directors
whose election by the Board of Directors (or equivalent) of Borrower was
approved by a vote of not less than two-thirds of

 

24

--------------------------------------------------------------------------------


 

the directors (or equivalent) then still in office who either were directors (or
equivalent) at the beginning of such period  or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors (or equivalent) then in
office or (c) Borrower ceases to own, directly or indirectly, 100% of the voting
securities of any Guarantor.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business. 
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among (a) the
depository institution at which Borrower or any Guarantor maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any Guarantor maintains a Securities Account or a Commodity Account,
(b) Borrower or such Guarantor, and (c) Bank, pursuant to which Bank obtains
control (within the meaning of the Code) over such Deposit Account, Securities
Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.

 

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(b).

 

25

--------------------------------------------------------------------------------


 

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
                          , maintained with Bank.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is defined in the preamble hereof.

 

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that are subject to Bank’s first-priority perfected security
interests therein and meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right upon prior written notice to Borrower at
any time and from time to time after the Effective Date to adjust any of the
criteria set forth below and to establish new criteria in its good faith
business judgment.  Unless Bank otherwise agrees in writing, Eligible Accounts
shall not include:

 

(a)                              Accounts that the Account Debtor has not paid
within ninety (90) days of invoice date regardless of invoice payment period
terms;

 

(b)                                 Accounts owing from an Account Debtor, fifty
percent (50%) or more of whose Accounts have not been paid within ninety (90)
days of invoice date;

 

(c)                                  [intentionally omitted];

 

(d)                                 Accounts billed and/or payable outside of
the United States;

 

(e)                                  Accounts owing from an Account Debtor to
the extent that Borrower is indebted or obligated in any manner to the Account
Debtor (as creditor, lessor, supplier or otherwise - sometimes called “contra”
accounts, accounts payable, customer deposits or credit accounts), with the
exception of customary credits, adjustments and/or discounts given to an Account
Debtor by Borrower in the ordinary course of its business;

 

(f)                                    Accounts for which the Account Debtor is
Borrower’s Affiliate, officer, employee, or agent;

 

(g)                                 Accounts with credit balances over ninety
(90) days from invoice date;

 

(h)                                 Accounts of Borrower owing from an Account
Debtor, including Affiliates, whose total obligations to Borrower exceed
twenty-five percent (25%) (such percentage, the “Concentration Limit”) of all
Eligible Accounts, to the extent of amounts that exceed that percentage, unless
Bank approves in writing;

 

(i)                                     Accounts owing from an Account Debtor
which is a United States government entity or any department, agency, or
instrumentality thereof unless Borrower has assigned its payment rights to Bank
and the assignment has been acknowledged under the Federal Assignment of Claims
Act of 1940, as amended;

 

26

--------------------------------------------------------------------------------


 

(j)                                     Accounts for demonstration or
promotional equipment, or in which goods are consigned, or sold on a “sale
guaranteed”, “sale or return”, “sale on approval”, or other terms if Account
Debtor’s payment may be conditional;

 

(k)                                  Accounts owing from an Account Debtor that
has not been invoiced or where goods or services have not yet been rendered to
the Account Debtor (sometimes called memo billings or pre-billings);

 

(l)                                     Accounts subject to contractual
arrangements between Borrower and an Account Debtor where payments shall be
scheduled or due according to completion or fulfillment requirements where the
Account Debtor has a right of offset for damages suffered as a result of
Borrower’s failure to perform in accordance with the contract (sometimes called
contracts accounts receivable, progress billings, milestone billings, or
fulfillment contracts);

 

(m)                               Accounts owing from an Account Debtor the
amount of which may be subject to withholding based on the Account Debtor’s
satisfaction of Borrower’s complete performance (but only to the extent of the
amount withheld; sometimes called retainage billings);

 

(n)                                 Accounts subject to trust provisions,
subrogation rights of a bonding company, or a statutory trust;

 

(o)                                 Accounts owing from an Account Debtor that
has been invoiced for goods that have not been shipped to the Account Debtor
unless Bank, Borrower, and the Account Debtor have entered into an agreement
acceptable to Bank in its sole discretion wherein the Account Debtor
acknowledges that (i) it has title to and has ownership of the goods wherever
located, (ii) a bona fide sale of the goods has occurred, and (iii) it owes
payment for such goods in accordance with invoices from Borrower (sometimes
called “bill and hold” accounts);

 

(p)                                 Accounts owing from an Account Debtor with
respect to which Borrower has received Deferred Revenue (but only to the extent
of such Deferred Revenue);

 

(q)                                 Accounts for which the Account Debtor has
not been invoiced;

 

(r)                                    Accounts that represent non-trade
receivables or that are derived by means other than in the ordinary course of
Borrower’s business;

 

(s)                                  Accounts for which Borrower has permitted
Account Debtor’s payment to extend beyond 90 days;

 

(t)                                    Accounts subject to chargebacks or others
payment deductions taken by an Account Debtor (but only to the extent of the
chargebacks or deductions);

 

(u)                                 Accounts in which the Account Debtor
disputes liability or makes any claim (but only up to the disputed or claimed
amount), or if the Account Debtor is subject to an Insolvency Proceeding, or
becomes insolvent, or goes out of business;

 

(v)                                 Accounts for which Bank in its good faith
business judgment determines collection to be doubtful; and

 

(w)                               other Accounts Bank deems ineligible in the
exercise of its good faith business judgment.

 

Furthermore, Bank expressly reserves the right to exclude from Eligible Accounts
any one or more Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, or those provinces or
territories of Canada that have adopted the Personal Property Security Act,
unless such Accounts are (i) covered in full by credit insurance satisfactory to
Bank, less any deductible, (ii) supported by letter(s) of credit acceptable to
Bank, (iii) supported by a guaranty from the Export-Import Bank of the United
States, or (iv) otherwise approved by Bank in writing.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

27

--------------------------------------------------------------------------------


 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reduction Amount” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Gross Profit” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination and as determined in
accordance with GAAP, the gross profit (or loss) of Borrower and its
Subsidiaries for such period taken as a single accounting period.

 

“Guarantor” is any present or future guarantor of the Obligations, including
Netlist Technology Texas LP, a Texas limited partnership.

 

“Guarantor Security Agreement” is, with respect to each Guarantor, a security
agreement (in form and substance satisfactory to Bank in its good faith business
judgment) by such Guarantor in favor of Bank.

 

“Guaranty” is, with respect to each Guarantor, a continuing guaranty (in form
and substance satisfactory to Bank in its good faith business judgment) by such
Guarantor in favor of Bank, relative to Borrower.

 

28

--------------------------------------------------------------------------------


 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, completed most recently prior to the Effective Date.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to Borrower or a Guarantor, all of
Borrower’s or such Guarantor’s right, title, and interest in and to the
following:

 

(a)                                  its Copyrights, Trademarks and Patents;

 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(c)                                  any and all source code;

 

(d)                                 any and all design rights which may be
available to Borrower or such Guarantor;

 

(e)                                  any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above; and

 

(f)                                    all amendments, renewals and extensions
of any of the Copyrights, Trademarks or Patents.

 

“Intercompany Subordination Agreement” is defined in Section 6.12.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Security Agreement” is, individually and collectively, (a) any one or more
Intellectual Property security agreements (in form and substance satisfactory to
Bank in its good faith business judgment) now or hereafter executed and
delivered by Borrower to Bank, and (b) any one or more Intellectual Property
security agreements (in form and substance satisfactory to Bank in its good
faith business judgment) now or hereafter executed and delivered by Guarantor to
Bank.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(b).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

29

--------------------------------------------------------------------------------


 

“Liquidity Condition” is the condition that the sum of (1) the aggregate amount
of Borrower’s unencumbered (except for Bank’s security interest), unrestricted
cash on deposit at Bank, plus (2) the Availability Amount, is at least
$8,500,000.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Intercompany Subordination Agreement, the IP Security Agreements, any note,
or notes or guaranties (including the Guaranty) or security documents (including
the Guarantor Security Agreement), executed by Borrower or any Guarantor, and
any other present or future agreement by Borrower and/or any Guarantor with or
for the benefit of Bank in connection with this Agreement, all as amended,
restated, or otherwise modified.

 

“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral; or
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower or any Guarantor; or (c) a material
impairment of the prospect of repayment of any portion of the Obligations; or
(d) Bank determines, based upon information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more of the financial covenants in Section 6 during
the next succeeding financial reporting period.

 

“Monthly Financial Statements” is defined in Section 6.2(c).

 

“Maximum Revolver Amount” is Five Million Dollars ($5,000,000).

 

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Overadvance” is defined in Section 2.2.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of the Obligations in full)
for credit to Borrower’s outstanding Credit Extensions or, if the balance of the
Credit Extensions has been reduced to zero, for credit to its deposit accounts.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)                                  Borrower’s Indebtedness to Bank under this
Agreement and the other Loan Documents;

 

(b)                                 Indebtedness existing on the Effective Date
and shown on the Perfection Certificate;

 

(c)                                  unsecured Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

30

--------------------------------------------------------------------------------


 

(f)                                    Indebtedness, in an aggregate principal
amount not to exceed Five Hundred Thousand Dollars ($500,000), secured by
Permitted Liens described in clause (c) of the definition of “Permitted Liens”;

 

(g)                                 extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(f) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                  Investments (including, without limitation,
Subsidiaries) existing on the Effective Date and shown on the Perfection
Certificate;

 

(b)                                 (i) Investments consisting of Cash
Equivalents, and (ii) any Investments permitted by Borrower’s investment policy,
as amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Bank;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of Borrower;

 

(d)                                 Investments consisting of deposit accounts
in which Bank has a perfected security interest;

 

(e)                                  Investments accepted in connection with
Transfers permitted by Section 7.1;

 

(f)                                    Investments (i) by Borrower in
Subsidiaries not to exceed Seven Hundred Fifty Thousand Dollars ($750,000) in
the aggregate in any fiscal year and (ii) by Subsidiaries in Borrower;

 

(g)                                 Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors;

 

(h)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business; and

 

(i)                                     Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the ordinary course of business;
provided that this paragraph (i) shall not apply to Investments of Borrower in
any Subsidiary.

 

“Permitted Liens” are:

 

(a)                                  (1) Liens existing on the Effective Date
and shown on the Perfection Certificate; (2) Liens arising under this Agreement
and the other Loan Documents;

 

(b)                                 inchoate Liens for taxes, fees, assessments
or other government charges or levies, either (i) not due and payable or
(ii) being contested in good faith and for which Borrower maintains adequate
reserves on its Books, provided that no notice of any such Lien has been filed
or recorded under the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations adopted thereunder;

 

(c)                                  purchase money Liens (including the
interests of lessors under capitalized leases): (i) on Equipment (and related
software) acquired or held by Borrower incurred for financing the acquisition of
the Equipment (and related software) securing no more than Five Hundred Thousand
Dollars ($500,000) in the aggregate amount outstanding; or (ii) existing on
Equipment (and related software) when acquired; in each case, only if such Lien
is confined to such Equipment (and related software)  and related improvements,
related accessions, related replacements, and the proceeds thereof;

 

31

--------------------------------------------------------------------------------


 

(d)                                 inchoate Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA) provided that they have no priority over any of Bank’s Liens;

 

(e)                                  Liens incurred in the extension, renewal or
refinancing of the indebtedness secured by Liens described in (a) through (c),
but any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase;

 

(f)                                    leases or subleases of real property
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), and leases,
subleases, non-exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Bank a security interest therein;

 

(g)                                 non-exclusive license of Intellectual
Property granted to third parties in the ordinary course of business;

 

(h)                                 Liens arising from attachments or judgments,
orders, or decrees in circumstances not constituting an Event of Default under
Sections 8.4 and 8.7; and

 

(i)                                     Liens in favor of other financial
institutions (not securing indebtedness for borrowed money owing to such
financial institutions) arising in connection with Borrower’s deposit and/or
securities accounts held at such institutions (if and to the extent permitted
under this Agreement), provided that Bank has a perfected security interest in
the amounts held in such deposit and/or securities accounts.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank’s good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines in good
faith constitutes an Event of Default or may, with notice or passage of time or
both, constitute an Event of Default.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

 

32

--------------------------------------------------------------------------------


 

“Revolving Line” is an Advance or Advances in an aggregate amount of up to the
Maximum Revolver Amount outstanding at any time.

 

“Revolving Line Maturity Date” is the date 364 days following the Effective
Date.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Settlement Date” is defined in Section 2.1.3.

 

“Streamline Period” is defined in Section 2.1.1(b).

 

“Streamline Requirements” are all of the following:  (a) no Default or Event of
Default exists; and (b) Borrower meets the Liquidity Condition.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

 

“Transfer” is defined in Section 7.1.

 

[Signature page follows.]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

NETLIST, INC.

 

By

 

 

Name:

 

 

Title:

 

 

 

BANK:

 

SILICON VALLEY BANK

 

By

 

 

Name:

 

 

Title:

 

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
all personal property, including without limitation the following:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

{END OF EXHIBIT A}

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

 

 

 

 

The undersigned authorized officer of NETLIST, INC. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                                with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days

 

Yes  No

Annual financial statement (CPA Audited)

 

Concurrently with Form 10-K

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

A/R & A/P Agings; Deferred Revenue Report

 

Monthly within 20 days

 

Yes  No

Transaction Reports

 

(i) if Streamline Period is in effect, monthly (within twenty (20) days after
the end of each month) and at the time of each request for an Advance; and
(ii) if Streamline Period is not in effect, weekly and at the time of each
request for an Advance

 

Yes  No

 

The following intellectual property was registered after the Effective Date (if
no registrations, state “None”)

                                                                                                                                                                                            

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain on a Monthly Basis:

 

 

 

 

 

 

Minimum Adjusted Quick Ratio

 

1.25 : 1.00

 

      : 1.00

 

Yes  No

 

 

 

 

 

 

 

Maintain on a Quarterly Basis:

 

 

 

 

 

 

Minimum Gross Profit

 

See Section 6.9(b)

 

$      

 

Yes  No

 

--------------------------------------------------------------------------------


 

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

NETLIST, INC.

BANK USE ONLY

 

 

 

Received by:

 

By:

 

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

Date:

 

 

 

 

Compliance Status:            Yes     No

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:

 

 

 

Adjusted Quick Ratio [Section 6.9(a) of Loan Agreement]

 

Actual:

 

A.

 

Borrower’s cash and Cash Equivalents that are unencumbered (except for Bank’s
security interest) and unrestricted

 

$

 

 

 

 

 

B.

 

Aggregate net amount of Borrower’s Eligible Accounts

 

$

 

 

 

 

 

C.

 

Sum of line A plus line B

 

$

 

 

 

 

 

D.

 

Current Liabilities

 

$

 

 

 

 

 

E.

 

Adjusted Quick Ratio (line C divided by line D)

 

: 1.00

 

Is line F equal to or greater than 1.25 : 1.00 ?

 

 

 

o  No, not in compliance

o  Yes, in compliance

 

[continued on next page]

 

--------------------------------------------------------------------------------


 

Minimum Gross Profit for any Fiscal Quarter [Section 6.9(b) of Loan Agreement]

 

Actual Gross Profit for the fiscal quarter most recently ended, i.e., on
                      , 20    :

 

A.

 

Gross Profit of Borrower

 

$

 

Is line A equal to or greater than the amount required for such period under
Section 6.9(b) of the Loan Agreement?

 

 

 

o  No, not in compliance

o  Yes, in compliance

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Transaction Report

 

[EXCEL spreadsheet to be provided separately from lending officer.]

 

--------------------------------------------------------------------------------